PERMIS DE RECHERCHE BARGOU

CONTRAT DE PARTAGE DE PRODUCTION

L'ENTREPRISE TUNISIENNE D'ACTIVITES
PETROLIERES

CE Tunisia Bargou Ltd.

CONTRAT DE PARTAGE DE PRODUCTION

ENTRE LES SOUSSIGNEES:
L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée « ETAP », ayant
son siège au 27 bis Avenue Khéreddine Pacha, 1073 Tunis, Tunisie, représentée aux fins des
présentes par son Président Directeur Général, Monsieur Khaled BECHEIKH;

ETAP agissant en tant que Titulaire,

d'une part,
Et

CE Tunisia Bargou Ltd., ci-après dénommée « COOPER», société de droit des Iles Vierges
Britanniques, ayant son siège social à Akara Building, 24 De Castro Street, Wickhams Cay 1,
Road Town, Tortola, Iles Vierges Britanniques et faisant élection de domicile 10, Rue 7000,
1002 Tunis, Tunisie, représentée aux fins des présentes par son Fondé de Pouvoirs,
Monsieur Michael Todd SCOTT; mé: 99 AC TC:

COOPER agissant en tant qu'Entrepreneur,

d'autre part.

Il est préalablement exposé ce qui suit :

Un Protocole d'Accord a été conclu en date du 6 Décembre 2005 entre l'Autorité Concédante
d'une part et ETAP et COOPER d'autre part portant autorisation de travaux de prospection
dans le Permis de Prospection BARGOU. Un arrêté du Ministre de l'Industrie, de l'Energie et
des Petites et Moyennes Entreprises en date du 12 Avril 2006 portant institution du Permis
de Prospection BARGOU a été publié au Journal Officiel de la République Tunisienne n° 31
du 18 Avril 2006.

L'Entrepreneur ayant pleinement satisfait à toutes ses obligations résultant dudit Permis de
Prospection BARGOU, ETAP et l'Entrepreneur ont déposé une demande de transformation du
Permis de Prospection BARGOU en Permis de Recherche.

ETAP est en droit, conformément aux dispositions du Code des Hydrocarbures promulgué par
la loi n° 99 du 17 Août 1999, telle que modifiée et complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la Loi n° 2008-15 du 18 Février 2008 ainsi
que les textes subséquents pris pour son application (Code des Hydrocarbures), d'obtenir de
l'Autorité Concédante un Permis de Recherche exclusif, couvrant tout le périmètre visé à
l'Article 2 ci-après dénommé « Permis BARGOU » ou « Permis ».

ETAP est en droit, conformément aux dispositions de l'Article 39.2 du Code des Hydrocarbures,
d'obtenir une ou plusieurs Concessions dérivées du Permis BARGOU.

ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures, de condure un
Contrat de Partage de Production (Contrat) avec un entrepreneur possédant les ressources
financières et l'expérience technique nécessaires.

be

(Æ Nu,
Ceci étant exposé, il a été arrété ef niem 'aunérience technique nécessaires pour
Article premier : Définitions

1.1. "Année": signifie une période de douze (12) mois calendaires selon le calendrier
grégorien.

1.2. « Abandon » ou « Abandon d'une Concession » : signifie la fermeture d'un puits,
la récupération des installations de production et la remise en état des sites d'exploitation.

1.3. "Appréciation" ou "Travaux d'Appréciation" : signifie les Opérations de Recherche
conduites en vue d'apprécier l'importance des réserves en place récupérables et déterminer
l'étendue d'un Gisement découvert.

1.4. "Baril" : équivaut à quarante deux (42) gallons des Etats Unis d'Amérique, mesuré à
l'état liquide rapporté aux conditions standard, telles que définies par l'American Petroleum
Institute (« A.P.I. »).

1.5. "Code des Hydrocarbures" ou "Code" : signifie le Code des Hydrocarbures tel que
promulgué par la loi n° 99-93 du 17 août 1999 telle que complétée et modifiée par la loi n°
2002-23 du 14 février 2002, la loi n° 2004-61 du 27 juillet 2004 et la Loi n° 2008-15 du 18
février 2008 ainsi que les textes subséquents pris pour son application.

1.6. "Concession" ou "Concession d'Exploitation" : signifie le titre d'Hydrocarbures
dérivant du Permis, octroyé conformément aux dispositions du Code des Hydrocarbures et de
la Convention et ses annexes.

1.7. "Convention" : signifie la Convention relative aux Travaux de Recherche et
d'Exploitation des Gisements d'Hydrocarbures dans le Permis de Recherche BARGOU signée à
Tunis entre l'Etat Tunisien, d'une part, et ETAP et COOPER d'autre part, conformément au
Code des Hydrocarbures.

1.8. "Date de Découverte Economique" : signifie la date citée à l'Article 8 paragraphe 5
du présent Contrat.

1.9. "Date d'Effet": signifie la date de publication au Journal Officiel de la République
Tunisienne de l'Arrêté instituant le Permis, sous réserve de l'approbation de la Convention et
de ses Annexes par Décret.

1.10. "Découverte Economique" ou "Découverte Economiquement Exploitable" au
sens de l'Article 41 du Code, signifie la découverte d'un ou plusieurs Gisement(s) dont le plan

de Développement, tel que défini par l'Article 46 dudit Code, démontre que les
investissements nécessaires pour la mise en production du Gisement sont économiques.

one
CA
1.11. "Dépenses liées à toutes Opérations de Recherche", "Dépenses liées à
toutes Opérations de Développement” et "Dépenses liées à toutes Opérations de
Production et de Production Economique" : signifient les dépenses réalisées et
comptabilisées conformément à la "Procédure Comptable", annexée au présent Contrat.

1.12. "Développement" ou "Opérations de Développement" : signifie le forage des
puits autres que des puits de recherche et d'appréciation, la construction et la mise en place
d'équipements, de conduites, d'installations, d'usines, de réseaux etc., à l'intérieur et à
l'extérieur du Permis, requis pour réaliser l'extraction, le traitement, le transport, le stockage
et l'enlèvement au point d'exportation des Hydrocarbures Liquides ou gazeux, ainsi que pour
le recyclage de la Production ou pour tout autre projet de récupération secondaire ou
tertiaire y compris la production préliminaire, les essais et autres activités en relation avec
l'une quelconque des opérations précitées, menées avant la date de commencement de la
Production Economique.

1.13. "Gaz" ou Hydrocarbures Gazeux : signifie le gaz naturel aussi bien associé que
non associé, et l'un quelconque de ses éléments constituant, produits à partir de n'importe
quel puits situé dans le Permis et dans toute Concession en dérivant, et toutes substances
non hydrocarbonées s'y trouvant incluses, y compris le gaz résiduel.

1.14. "Gisement" : signifie un piège contenant une accumulation naturelle et continue
d'Hydrocarbures, tel que défini dans le Code des Hydrocarbures.

1.15. "Hydrocarbures" : signifie les hydrocarbures naturels liquides et gazeux, tels que
définis à l’article 2.e., f. et g. du Code des Hydrocarbures.

1.16. "Opérateur" : désigne l'Entrepreneur ou toute autre entité chargée d'effectuer toute
opération pétrolière en vertu du présent Contrat. Ladite entité sera celle qui sera désignée en
application des dispositions de l'article 98.b du Code des Hydrocarbures et ce, dans le cas où
l'Entrepreneur sera formé d'un groupe des sociétés dont l'une d'elle aura les responsabilités
de l'Opérateur.

1.17. "Opérations Pétrolières" : signifie toutes les Opérations de Recherche,
d'Appréciation, de Développement, d'Exploitation, d'Abandon et de remise en état des sites
de Recherche et/ou d'Appréciation et/ou d'Exploitation, conduites en vertu du présent
Contrat.

1.18. "Opérations de Recherche" ou "Recherche" ou "Travaux de Recherche":
signifie, au sens du Code des Hydrocarbures, les études et les travaux notamment
géologiques, géophysiques et de forage ainsi que les essais de production sur puits, chacun
de ces essais ne devant pas dépasser sept (7) jours, et ce en vue de découvrir des
gisements d'Hydrocarbures et d'en apprécier l'importance des réserves en place
récupérables, et plus généralement toutes opérations liées aux précédentes et concourant
aux mêmes objectifs.

1.19. "Partie" ou "Parties" : désigne le Titulaire et/ou l'Entrepreneur, ainsi que les
cessionnaires éventuels de l’Entrepreneur.

1.20. "Période de Validité du Permis" : signifie la période initiale de validité du Permis
ou toute autre période de renouvellement, ainsi que leurs extensions éventuelles accordées
selon les dispositions du Code des Hydrocarbures et du Cahier des Charges annexé à la
Convention.

le Ame
æ ak
1.21. "Hydrocarbures Liquides"” ou « Pétrole »": signifie le pétrole liquide et les
liquides de gaz naturel.

1.22. "Production Economique" ou "Opérations de Production Economique” ou
"Exploitation": signifie toute activité réalisée dans le Permis et/ou les Concessions après la
Date de la Découverte Economique en vue de l'extraction, du traitement, du transport, du
stockage et de l'enlèvement au point d'exportation du Pétrole, ainsi que tous travaux et
activités s'y rattachant, y compris les opérations d'amélioration de la récupération telles que
le recyclage, la compression, le maintien de pression ou l'injection d'eau, mais à l'exclusion
des travaux de remise en état après abandon du champ.

1.23. "Production" : signifie l'extraction et autres travaux ou services s'y rattachant.

1.24. Société ou Organisme Affilié : désigne :

i. Toute société ou organisme, dans les assemblées desquelles une Partie détient
directement ou indirectement plus de cinquante pour cent (50%) des droits de
vote, ou

ii. Toute société ou organisme ou établissement public détenant, directement ou
indirectement, plus de cinquante pour cent (50%) des droits de vote dans les
assemblées d'une Partie, ou

ii. Toute société ou organisme, dans les assemblées desquelles plus de cinquante
pour cent (50%) des droits de vote sont détenus, directement ou indirectement,
par une Partie, au sens des alinéas (i) et (ii) ci-dessus, ensemble ou séparément.

1.25. "Trimestre" : signifie une période de trois mois calendaires commençant
respectivement le 1er janvier, le 1er avril, le 1er juillet, ou le 1er octobre de chaque Année.

Article deux : Objet

Le présent Contrat, conclu dans le cadre de la Convention, a pour objet la Recherche et
l'Exploitation d'Hydrocarbures Liquides et gazeux dans le cadre du Permis BARGOU, tel que
défini à l'Annexe A de la Convention.

ETAP s'engage à confier exclusivement à l'Entrepreneur la conduite et l'exécution des
Opérations Pétrolières dans le Permis et/ou la/les Concession(s) en dérivant, sauf
renonciation expresse de la part de l'Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations
Pétrolières et sera assujetti, dans le cadre de la réalisation de ses travaux sur le Permis et les
Concessions en dérivant, aux dispositions du Code des Hydrocarbures, de la Convention et
de ses annexes et du présent Contrat.

Durant la période de validité du présent Contrat, toute Production résultant des Opérations

Pétrolières et récupérée sera partagée entre l'ETAP et l'Entrepreneur suivant les dispositions des
Articles 9 et 10 ci-dessous.

Article trois : Date d'effet et durée du Contrat

3.1. Le présent Contrat entrera en vigueur à la Date d'Effet, telle que définie à l'Article 1.9
ci-dessus.

HE 6
2/4"
3.2. Le présent Contrat est conclu pour toute la durée de validité du Permis, y compris ses
renouvellements et extensions de la durée et de toute(s) Concession(s) en dérivant, sous
réserve de l'accomplissement par chacune des Parties de ses droits et obligations découlant
du Code, de la Convention et du présent Contrat.

3.3. Toute demande faite par l'Entrepreneur à l'ETAP, de renouvellement, d'extension de la
superficie ou de la durée de validité du Permis, devra parvenir à l'ETAP au moins un mois
avant la date limite de dépôt de ladite demande.

3.4. Durant la phase de Recherche, l'Entrepreneur peut à tout moment et sur préavis de
trois (3) mois, notifier à l'ETAP qu'il met fin aux Opérations de Recherche, sous réserve que
l'Entrepreneur remplisse ses obligations contractuelles y afférentes.

3.5. Durant la phase d'Exploitation, et sous réserve que l'Entrepreneur ait rempli ses
obligations contractuelles, il pourra à tout moment et sur préavis de trois (3) mois, notifier à
l'ETAP qu'il met fin aux Opérations Pétrolières dans une Concession. De ce fait, ETAP et
l'Entrepreneur seront libérés de toute obligation de quelque nature que ce soit.

3.6. Toute résiliation doit intervenir dans le cadre de l'Article 29 ci-après.
Article quatre : De l'Entrepreneur

4.1 ETAP confie les Opérations Pétrolières dans le Permis et/ou la/les Concession(s)
exclusivement à l'Entrepreneur, lequel s'engage à préparer et à exécuter ces opérations
conformément aux dispositions du Code des Hydrocarbures, de la Convention et du présent
Contrat, et aux programmes et budgets approuvés par le Comité Conjoint de Gestion visé à
l'Article 6, en accord avec les pratiques généralement en usage dans l'industrie pétrolière
internationale.

4.2. L'Entrepreneur supportera, paiera et aura le droit de comptabiliser la totalité des
dépenses effectuées dans le cadre des Opérations de prospection, de Recherche,
d'Appréciation, de Développement, de Production, de Production Economique et d'Abandon.

4.3. L'Entrepreneur a le droit de recouvrer à partir du Pétrole ou du Gaz de Recouvrement,
dans la limite des règles de partage définies ci-après, la totalité des dépenses engagées dans
le cadre du présent Contrat, conformément aux dispositions de l'Article 9 ci-après, de même
qu'il sera rémunéré au moyen de la part de Pétrole ou de Gaz de Partage lui revenant,
conformément aux dispositions de l'Article 10 ci-après.

4.4. L'Entrepreneur peut faire appel, pour la préparation et l'exécution des Opérations
Pétrolières, aux personnels, services, matériaux et équipements de ses Sociétés Affiliées ainsi
qu'à tout entrepreneur ou sous-traitant approprié, conformément aux dispositions du Code,
de la Convention et des Articles 20 et 21 du présent Contrat.

4,5. L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque période de
validité du Permis, de déposer auprès de l'Autorité Concédante une demande de
renouvellement du Permis. Sous la seule condition que l'Entrepreneur ait respecté les
obligations de l'Article 7.1 ci-après, ETAP est tenue de satisfaire une telle demande dans les
délais prescrits par le Code des Hydrocarbures.

lb ph£
AU
4.6. L'Entrepreneur, sous le contrôle du Comité Conjoint de Gestion, conduira toutes les
Opérations Pétrolières avec diligence, selon les règles de l'art telles qu'appliquées dans
l'industrie pétrolière internationale, de manière à réaliser une récupération optimale des
ressources naturelles découvertes dans le Permis.

4.7. Affectation du Personnel ETAP

4.7.1. L'Entrepreneur pourra faire appel à du personnel de l'ETAP pour tous travaux et
études qui seront réalisés pour les besoins du Permis et/ou Concessions, par lui ou des tiers,
selon des modalités à définir le moment venu.

ETAP pourra proposer à l'Entrepreneur des candidatures en vue de leur affectation auprès de
l'Opérateur.

4.7.2. L'Entrepreneur décidera seul du nombre des candidatures à retenir, de la nature, du
lieu de travail et des rémunérations à payer à ce personnel. Tous les coûts supportés par
l'Entrepreneur seront considérés comme des dépenses recouvrables selon les dispositions de
l'Article 9 ci-après. Il en sera de même pour les dépenses de formation engagées par
l'Entrepreneur qui seront considérées comme des dépenses recouvrables selon les
dispositions de l’article 9 ci-après.

4.8 Formation du Personnel ETAP

Durant toute période de validité du Permis et/ou de toute Concession d'Exploitation,
l'Entrepreneur est tenu de verser à ETAP chaque Année un montant égal à vingt cinq milles
(25.000) Dollars des Etats-Unis d'Amérique qui sera consacré à la formation du personnel de
l'ETAP. A partir du début de la Production Economique provenant de chaque Concession,
ledit montant sera augmenté chaque année d'un commun accord.

Article cinq : Impôts, Droits, Taxes
Les droits, taxes, impôts, tarifs et redevances dus ou payables au titre du présent Contrat

seront acquittés conformément aux dispositions du Code des Hydrocarbures et des Articles 3
et 4 de la Convention.

Article six : Comité Conjoint de Gestion — Rôle d'Opérateur
6.1. Comité Conjoint de Gestion :

6.1.1. ETAP et l'Entrepreneur formeront, dans les trente (30) jours à compter de la Date
d'Effet du présent Contrat, un Comité Conjoint de Gestion, ci-après dénommé "Comité",
composé par moitié de représentants de l'ETAP et par moitié de représentants de
l'Entrepreneur. Chaque Partie disposera d'une voix. Un des représentants de l’Entrepreneur
sera nommé Président dudit Comité.

6.1.2. Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu du
présent Contrat. A ce titre, il est, notamment, seul habilité à examiner et statuer sur les
propositions de l'Opérateur concernant ce qui suit :

a) Les programmes annuels de travaux et budgets, y compris les révisions de ceux-ci et
les dépenses imprévues ;
b) La liste des fournisseurs proposée par l'Opérateur et relatifs à des marchés dont le
montant excède l'équivalent en Dinars Tunisiens de trois cent milles (300.000) Dollars
des Etats- Unis d'Amérique;
AL PE

CENT
€) Le choix des lieux, date, nature et profondeur des forages, ainsi que du nombre de
ces forages, conformément aux engagements de l'Entrepreneur ;

d) Les contrats et marchés proposés par l'Opérateur à la suite d'appels d'offres et dont
le montant excède trois cent milles (300.000) Dollars des Etats-Unis d'Amérique.
Etant entendu, qu'en cas d'attribution d'un marché dont le montant excède
l'équivalent en Dinars Tunisiens de cent milles (100.000) Dollars des Etats-Unis
d'Amérique à une filiale de l'une des Parties, l'accord du Comité Conjoint de Gestion
sera requis ;

e) L'opportunité du développement d'un Gisement donné, eu égard aux conditions
économiques du champ considéré, sur la base d'un plan de développement présenté
par l'Opérateur dans les délais légaux ;

f) Le programme de travaux relatifs à la mise en œuvre de la récupération secondaire
et tertiaire ;

g) Tous plans d'assurances couvrant l'ensemble des activités et Opérations Pétrolières
entrant dans le cadre du présent Contrat ;

h) Le choix du système de production à mettre en place;

i) Le plan d’Abandon des sites d'exploitation;

j) Toute étude relative aux Opérations Pétrolières ;

K) Le choix des zones des rendus du Permis proposés par l'Opérateur à ETAP.

L'Opérateur communiquera au Comité, dans un délai raisonnable, tous documents et
informations relatifs aux sujets définis ci-dessus et à tout autre sujet d'importance en rapport
avec les Opérations Pétrolières.

6.1.3. Les décisions du Comité seront prises à l'unanimité, à condition toutefois, qu'au cas
où l'unanimité ne pourrait être obtenue sur une question soumise par l'Entrepreneur dans les
formes requises, la voix de l'Entrepreneur sera prépondérante pour les décisions relatives
aux Opérations de Recherche, ainsi que celles se rapportant aux propositions de l'Opérateur
dans le cadre des alinéas (c), (e) (f), et (h) du paragraphe 1.2 du présent article 6.

6.1.4. Le Comité se réunit tous les semestres durant la phase de Recherche et
d'Appréciation et tous les Trimestres au cours des phases de Développement et
d'Exploitation, sur convocation de son Président, ainsi qu'à la requête de l'une des Parties,
par notification donnée à l'autre Partie au moins vingt (20) jours à l'avance. En cas de
circonstances nécessitant une action urgente, une durée de notification plus courte mais d'au
moins trois (3) jours pourra être fixée. La notification doit spécifier la date proposée, le lieu
et l'ordre du jour de la réunion. Les décisions du Comité peuvent être arrêtées sans tenue de
réunion si tous les représentants des Parties notifient leur consentement, conformément aux
stipulations de l'Article 34 ci-après.

6.1.5. Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit agréé par les
Parties.

6.1.6. La présence ou la représentation par procuration d'au moins la majorité des
représentants de chaque Partie est nécessaire à la validité des délibérations. Chaque
représentant peut voter par procuration écrite et signée en faveur d'un autre représentant.
Toutefois, dans le cas où un représentant n'exprimerait pas un vote sur une résolution
dûment soumise au Comité Conjoint de Gestion soit directement, soit par procuration, cette
décision sera considérée comme ayant été adoptée.

ML

C2)
6.1.7. ETAP ou l'Entrepreneur pourront désigner également à tout moment un représentant
suppléant ou un remplaçant; ce droit pourra être exercé par notification écrite d'une Partie
adressée à l'autre Partie.

6.1.8. ETAP et l'Entrepreneur auront le droit de se faire accompagner et assister par des
experts ou conseillers à n'importe quelle réunion du Comité pour assister aux discussions,
d'ordre technique ou autre, comme de nécessaire.

6.1.9. L'Opérateur, après consultation avec ETAP, sera responsable de la préparation de
l'ordre du jour et des documents de travail de chaque réunion ainsi que de la conservation
des archives des réunions et décisions du Comité. Toute documentation relative à ces
réunions sera transmise à ETAP en temps utile.

6.1.10. L'Opérateur sera autorisé à engager des dépenses non approuvées par le Comité
dans les cas suivants :

- situations d'urgence, telles que définies à l'Article 7.1.e et 7.2. (iv) du présent
Contrat ;

- au titre de dépassements budgétaires, dans la limite de douze et demi pour cent
(12,5 %) avec un maximum de l'équivalent en Dinars Tunisiens de deux cent
cinquante milles (250.000) Dollars des Etats-Unis d'Amérique pour chaque rubrique
budgétaire ; Ce taux et cette limite pourront être révisés, le cas échéant, d'un
commun accord,

- _il est entendu que, dans le cas de difficultés qui pourraient être rencontrées lors
d'un forage et que l'Entrepreneur serait amené à dépasser le budget correspondant,
le Comité Conjoint de Gestion sera immédiatement informé dudit dépassement ; son
approbation sera requise dans le cas où ledit dépassement est supérieur à sept cent
milles (700.000) Dollars des Etats-Unis d'Amérique.

6.2. Rôle d'Opérateur:

En application des dispositions de l'article 98.b du Code des Hydrocarbures, l'Entrepreneur
pourra être formé d'un groupe des sociétés, et l'une d'elle aura les responsabilités de
l'Opérateur.

6.2.1. Opérateur pour les Travaux de Recherche: COOPER conduira toutes les
Opérations de Recherche.

6.2.2. Opérateur pour les Travaux de Développement: COOPER conduira toutes les
Opérations de Développement.

ETAP et l'ENTREPRENEUR ou l'Opérateur constitueront un groupe projet au sein de
l'organisation de l'ENTREPRENEUR ou de l'Opérateur et sous sa responsabilité, qui participera
à la réalisation d'un plan de Développement. La composition et les règles de fonctionnement
du groupe projet seront convenues d’un commun accord entre les Parties.

6.2.3. Travaux de Production Economique: COOPER demeure Opérateur et conduira
toutes les Opérations de Production Economique pour la période de cinq (5) ans qui suit le
commencement de la Production Economique. L'Opérateur et ETAP créeront un comité
technique paritaire qui conseillera le Comité Conjoint de Gestion sur tous les aspects relatifs
aux Opérations de Production Economique.

A l'expiration de ladite période de cinq (5) ans, les Parties opteront pour l'une des
alternatives suivantes :
(i) COOPER continue à être l'Opérateur;

(ii) les Parties créeront une société commune ETAP/Entrepreneur, travaillant au prix de
revient («at cost»);

(iii) toute autre formule convenue.

Ces alternatives seront étudiées dans l'ordre énoncé ci-dessus. Au cas où l'une des options
décrites aux paragraphes (ii) ou (iii) ci-dessus serait retenue par les Parties, cette option
entrera en fonction au plus tard le 1° janvier qui suit la cinquième année suivant le
commencement de la Production Economique ; étant entendu que cette date pourra être
reportée d'un commun accord si, à la date convenue, le transfert du rôle d'Opérateur est
susceptible de perturber la bonne marche des Opérations de Production. L'objectif des
Parties étant d'optimiser la valeur potentielle de la Concession tout en minimisant les coûts
opératoires.

Article sept : Programme de travaux et de dépenses
7.1. Travaux et dépenses de Recherche et d'Appréciation

a) L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les Travaux de
Recherche. L'Entrepreneur est notamment seul responsable vis-à-vis de l'Autorité
Concédante de l'obligation relative à la réalisation des travaux minima en application des
dispositions des articles 3, 5 et 9 du Cahier des Charges annexé à la Convention.
L'Entrepreneur est seul redevable à l'Autorité Concédante du versement prévu par
l'Article 3 du Cahier des Charges en cas de la non réalisation desdits travaux minima.

Dans le cas où l’une des conditions prévues à l'Article 3 du Cahier des Charges annexé à
la Convention ou des conditions similaires se présenteraient, le Titulaire et l'Entrepreneur
demanderont l'autorisation de l'AUTORITE CONCEDANTE et le Titulaire fera de son mieux
en vue d'obtenir ladite autorisation dans les meilleurs délais en vue d'éviter
l'accumulation inutile des coûts de forage.

b) L'Entrepreneur commencera les travaux de Recherche au plus tard six (6) mois après la
Date d'Effet du présent Contrat, sous réserve de l'approbation par décret de la
Convention et de ses annexes. Durant la validité du présent Contrat, ETAP mettra
gratuitement à la disposition de l'Entrepreneur, toutes les données en sa possession,
relatives au Permis.

c) Dans les trois (3) mois qui suivront la Date d'Effet, l'Entrepreneur soumettra à l'examen
du Comité un programme de travail et un budget détaillé afférent aux Opérations
Pétrolières. La même procédure s'appliquera ultérieurement aussi longtemps que le
Permis est en cours de validité, les programmes de travaux et budgets étant toutefois
soumis au Comité deux (2) mois avant le commencement de l'Année. Toutes
modifications ultérieures seront soumises à l'approbation du Comité.

d) Tout programme de travaux et tout budget, ainsi que tout amendement ou modification
y afférent, soumis au Comité en application des dispositions du présent Article 7, relatifs
aux travaux et dépenses afférents à la période de validité du permis concernée par de
tels programmes de travaux et budgets, devront être conformes aux stipulations du
présent Article relatives aux travaux et dépenses afférents à la période de validité du
Permis concernée par de tels programmes de travaux et budgets .

e) En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif, le risque de perte

de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut effectuer autant
de dépenses additionnelles hors budget que nécessaire en vue de prévenir ou de limiter

Fr
(& x
un tel risque. De telles dépenses seront considérées comme dépenses de Recherche et
seront recouvrées conformément aux dispositions de l'Article 9.

f) L'Entrepreneur sera responsable de la préparation et de l'exécution du programme de
Travaux de Recherche en accord avec les pratiques en usage dans l'industrie pétrolière
internationale.

g) L'Entrepreneur fournira à ETAP, dans les soixante (60) jours suivant la fin de chaque
Trimestre, un compte-rendu des travaux de Recherche, faisant ressortir le total des
dépenses par rubrique budgétaire encourues par l'Entrepreneur durant le Trimestre
considéré.

h) Dans le cadre d'un programme d'appréciation d'une découverte, l'Entrepreneur peut
décider de réaliser un test de longue durée d'un puits («EARLY PRODUCTION»),
conformément aux dispositions de l'Article 40.3 du Code des Hydrocarbures. La
production résultant de ce test sera partagée comme suit :

- 35% revenant à ETAP et destiné à acquitter la Redevance et satisfaire à son
obligation de vente au marché local;

- 65% seront consacrés en priorité au recouvrement de tous les coûts directs et
indirects afférents audit test.

Toute production éventuelle excédant les besoins du recouvrement des coûts dudit test de
longue durée sera partagée entre ETAP et l'Entrepreneur respectivement 60 % et 40 %.
Tous les coûts afférents audit test de longue durée n'ayant pu être recouvrés lors du test de
longue durée pourront, le cas échéant, être recouvrés ultérieurement selon les dispositions
prévues à l'Article 9.

7.2. Travaux et dépenses de Développement et d'Exploitation

i. L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les travaux de
Développement, d'Exploitation et d'Abandon de toute Concession issue du Permis.

ii. Dans les trois (3) mois qui suivront la date d'adoption du plan de développement,
l'Entrepreneur soumettra à l'examen du Comité le premier programme de travaux et
le premier budget annuel détaillé afférent aux Opérations de Développement. La
même procédure s'appliquera ultérieurement, aussi longtemps que la Concession sera
en cours de validité, les programmes et budgets étant toutefois soumis au Comité
deux (2) mois avant le commencement de l'Année. Toute modification ultérieure sera
soumise à l'approbation du Comité.

ii. Tout programme de travaux et tout budget soumis au Comité, ainsi que tout
amendement ou modification y afférent, devront être conformes aux stipulations du
présent Contrat et relatives aux travaux et dépenses afférents au Développement et à
l'Exploitation de la Concession concernée par de tels programmes de travaux et
budgets.

iv. En cas d'urgence, ce qui comprend à titre énonciatif et non limitatif, le risque de perte
de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut effectuer
autant de dépenses additionnelles hors budget que nécessaire en vue de prévenir ou
de limiter un tel risque. De telles dépenses seront considérées comme dépenses
recouvrables conformément aux dispositions de l'Article 9.

11 pa a£
PAS
v. L'Opérateur sera responsable de la préparation et de l'exécution du programme de
travaux de Développement et d'Exploitation, en accord avec les pratiques en usage
dans l'industrie pétrolière internationale.

vi. L'Opérateur fournira à ETAP, dans les soixante (60) jours suivant la fin de chaque
Trimestre, un compte-rendu des travaux de Développement et/ou d'Exploitation,
faisant ressortir le total des dépenses encourues par l'Entrepreneur durant le
Trimestre considéré.

7.3. Travaux et dépenses d'Abandon

7.3.1. L'Entrepreneur s'engage à réaliser, à ses frais et risques, les travaux d’Abandon et de
remise en état des sites d'exploitation de toute Concession issue du Permis, et constituera à
cet effet une provision d'abandon dans les conditions prévues à l'Article 118 du Code.

a) Dans les trois (3) mois qui suivront la date d'adoption du plan d'Abandon par le Comité
Conjoint de Gestion, l'Entrepreneur ouvrira auprès d'une banque installée en Tunisie un
compte spécial qui sera crédité des montants calculés conformément aux dispositions de
l'Article 119 du Code. Tous les montants ainsi crédités sur ledit compte spécial
constitueront des coûts pétroliers recouvrables par l'Entrepreneur au fur et à mesure que
lesdits versements seront effectués. Ce compte sera mouvementé par les personnes
nommément désignées par ETAP et l'Entrepreneur au moment opportun pour faire face
aux dépenses d’Abandon.

b) A la fin des opérations d'Abandon, l'éventuel solde créditeur de la provision sera versé à
l'Entrepreneur et ETAP, selon des proportions telles qu'elles résulteront de l'application
des taux prévus à l'Article 10 ci-dessous, par l'intégration dudit solde créditeur au
mécanisme de partage de la production.

Si deux ans au moins avant l'expiration d'une Concession donnée ou deux ans avant la
date à laquelle l'Entrepreneur juge qu'il ne sera plus économiquement rentable de
continuer les activités d'exploitation de la Concession, et qu’il s'avère que le montant de
la provision déposée dans le compte spécial est insuffisant pour couvrir les dépenses
d’Abandon, dans ce cas, les Parties décideront d'un commun accord du montant à verser
dans ledit compte pour la période restante de la validité de la concession donnée.

c) L'Opérateur sera responsable de la préparation et de l'exécution du programme
d’Abandon et de remise en état des sites d'exploitation, en accord avec les pratiques en
usage dans l'industrie pétrolière internationale.

d) A la fin des opérations d'Abandon, ETAP et l'Entrepreneur régulariseront la situation et
apureront les comptes au prorata de leur propriété respective dans les équipements.

7.3.2. Nonobstant les dispositions du paragraphe 7.3.1. ci-dessus et pour une Concession
donnée, l'ETAP aura l'option de continuer l'Exploitation de la Concession considérée, sur la
base notamment des dispositions suivantes:

- Cette option devra être notifiée six (6) mois au plus tard avant la date prévue de
début des opérations d’Abandon ;

- Les actifs, dont les coûts n'ont pas encore été recouvrés par l’Entrepreneur,
deviendront la propriété de l'ETAP au moment du retrait de l'Entrepreneur, par le
paiement par ETAP à l'Entrepreneur des montants correspondant et non recouvrés.
Les conditions et les modalités de la détermination de la valeur desdits actifs seront
agrées d’un commun accord, le moment opportun, tenant compte notamment de

l'état de l'actif considéré.
; M

EAN
- Les montants versés par l'Entrepreneur et figurant dans le compte spécial spécifié à
l'Article 7.3.1.a) seront versés à ETAP afin que cette dernière puisse réaliser les
opérations d'Abandon. L'Entrepreneur sera alors dégagé de toutes obligations
concernant les coûts et toutes responsabilités lors des opérations futures
d’Abandon.

7.4. L'Entrepreneur exécutera les Opérations Pétrolières de manière à préserver
l'environnement.

Article huit : Découverte Economique

8.1. Chaque fois que l'Entrepreneur fera une Découverte Potentiellement Exploitable d'un
Gisement d'Hydrocarbures qu'il souhaite évaluer, il établira un programme de travaux
d'Appréciation et de dépenses qu'il soumettra au Comité.

8.2. En cas d'une découverte de Pétrole, l'Entrepreneur réalisera à sa seule charge et à son
seul risque tout programme de travaux d'Appréciation dans un délai de trois (3) années, et
au plus tard avant l'expiration de la validité du Permis, en conformité avec le Code des
Hydrocarbures. En cas d’une découverte de Gaz, les dispositions prévues à l'Article 13 seront
applicables.

8.3. L'Entrepreneur communiquera au Comité les résultats du programme de travaux
d'Appréciation réalisé.

8.4. Le but des travaux d'Appréciation étant de déterminer si une Découverte
Potentiellement Exploitable mérite d'être développée économiquement, l'Entrepreneur, s'il
estime avoir fait une Découverte Economique, la notifiera pour examen au Comité. Cette
notification comprendra dans ce cas, en sus des résultats des travaux d'Appréciation, un plan
de développement du (ou des) Gisement(s) découvert(s). Le plan de développement devra
contenir les éléments stipulés par l'Article 47 du Code des Hydrocarbures.

8.5. ETAP fera, à la demande de l'Entrepreneur, sous sa responsabilité et dans les délais
prescrits par le Code, toute demande de Concession auprès de l'Autorité Concédante. La date
à laquelle cette demande est faite sera considérée comme date de Découverte Economique.

8.6. Toute demande de Concession présentée par l'Entrepreneur à l'ETAP doit intervenir au
plus tard deux (2) mois avant l'expiration des périodes de validité du Permis.

Article neuf : Recouvrement des dépenses

9.1. L'Entrepreneur aura droit, dès le début de la Production, au recouvrement des
Dépenses liées à toutes les Opérations Pétrolières, par prélèvement d'un pourcentage des
Hydrocarbures Liquides et/ou gazeux produits et enlevés du Permis et de toute Concession
et non utilisé dans les opérations susvisées. Ce Pétrole ou Gaz ainsi affecté au recouvrement
des coûts sera ci-après désigné par "Pétrole ou Gaz de Recouvrement".

Les Dépenses liées aux Opérations de Recherche et d'Appréciation (y compris les dépenses
de prospection réalisées dans le cadre du Permis de Prospection BARGOU) pourront être
recouvrées sur tout Gisement d'Hydrocarbures Liquides et/ou gazeux issu du Permis, sans
aucune restriction.

Les Dépenses de Développement, de Production, de Production Economique et d'Abandon

seront imputées au Gisement auquel elles correspondent et recouvrées sur la Production
dudit Gisement. Cependant, les Dépenses liées aux Opérations de Développement relatives à

js ML ve
CE 3
une Concession et non encore recouvrées à l'arrêt définitif de la Production de ladite
Concession pourront être recouvrées de la Production de toutes autres Concessions,
existantes ou futures, issues du Permis.

Les quantités d'Hydrocarbures Liquides disponibles au titre du Pétrole de Recouvrement seront
égales à cinquante pour cent (50%).

Les quantités d'Hydrocarbures gazeux disponibles au titre du Gaz de Recouvrement seront
égales à soixante pour cent (60%).

Il est entendu que chaque pourcentage prévu ci-dessus constitue un plafond annuel et que
la valeur de la quantité de Pétrole ou de Gaz ainsi prélevée pour une Année déterminée ne
saurait excéder le montant effectif des dépenses recouvrables.

9.2. Toutes les dépenses non capitalisées de Recherche, d'Appréciation, d'Exploitation et
d'Abandon seront recouvrées par l'Entrepreneur en Dollars des Etats-Unis d'Amérique, à
l'identique, c'est-à-dire sans être productives d'intérêts et sans application d'aucun coefficient
d'actualisation.

Toutefois, les charges d'intérêts d'emprunts relatives aux investissements de Développement
de Gisements de Pétrole et/ou de Gaz et pour un montant d'emprunt et /ou de crédit ne
dépassant pas soixante dix pour cent (70%) de ces investissements, seront recouvrées par
l'Entrepreneur conformément aux dispositions du paragraphe (a) de l'Article 114.2 du Code
des Hydrocarbures. Lesdits emprunts pourront être contractés auprès des Sociétés Affiliées
de l’Entrepreneur.

9.3. L'Entrepreneur pourra constituer une provision destinée à couvrir les futures dépenses
d'Abandon imputables à une Concession, et est en droit de recouvrer lesdites dépenses
comme part du Pétrole ou du Gaz de Recouvrement au moment de la constitution de cette
provision. Les modalités et conditions de constitution et de recouvrement de ladite provision
feront l'objet d'un accord entre ETAP et l'Entrepreneur au moment opportun. Ledit accord
sera basé, notamment, sur les dispositions suivantes :

- L’Année à partir de laquelle, l'Entrepreneur commencera à constituer la provision ;

- Le nombre d'années durant lesquelles la provision sera constituée et le dit nombre
pourra être supérieur à cinq.

- Les estimations des facteurs de calcul de la provision, conformément aux modalités
et critères définis dans l'Article 119 du Code des Hydrocarbures.

- Les conditions et les modalités d'ouverture du « compte spécial » prévu à l'article
121 du Code des Hydrocarbures.

Les dispositions qui précèdent sont sans préjudice des droits de l'Entrepreneur découlant des
dispositions de l'Article 123.1 du Code des Hydrocarbures.

9.4. L'Entrepreneur peut bénéficier des avantages prévus par l'Article 112.1 du Code des
Hydrocarbures dans les conditions fixées par ledit Code. Il est entendu que le bénéfice de la
majoration prévue des dépenses s’appliquera pour le Pétrole et/ou pour le Gaz de
Recouvrement.

M
CA"
9.5 Conformément à l'Article 114.2.c du Code des Hydrocarbures, L'Entrepreneur aura le
droit de constituer une provision pour réinvestissement, destinée à financer des dépenses de
Recherche dans les conditions prévues à l'Article 113.3 alinéa (a) du Code des
Hydrocarbures, selon les termes et modalités ci-après :

i. La provision qui sera constituée sera recouvrée sous forme de quantités de Pétrole ou
Gaz de Recouvrement dans la limite des taux applicables à la Concession considérée,
soit aux taux définis à l'Article 9.1 du présent Contrat.

ii. La provision ainsi constituée pourra être utilisée pour financer des travaux dans
d'autres permis de recherche ou de prospection dans lesquels l'Entrepreneur a des
intérêts.

iii. Les montants ainsi utilisés à financer des travaux de recherche dans d’autres permis
ne seront pas imputables aux pétroles ou gaz de recouvrement de toutes autres
concessions attribuées à ETAP et l'Entrepreneur dans le cadre desdits autres permis.

iv. La contribution de la dite provision pour réinvestissement portera sur le pourcentage
du montant des investissements considérés tel que fixé par l'Article 133.3 du Code
des Hydrocarbures.

v. La provision ainsi constituée le sera dans la limite de vingt pour cent (20%) du
Pétrole ou Gaz de Partage revenant à l'Entrepreneur durant l'Année de réalisation.

vi. Le programme de travaux de recherche ainsi visé et le budget correspondant seront
soumis à l'ETAP pour approbation.

9.6. Au fur et à mesure de l'encaissement du produit de ses ventes de Pétrole ou de Gaz de
Recouvrement, l'Entrepreneur imputera ses revenus y afférent aux dépenses cumulées
jusqu'au recouvrement total des dépenses encourues sur le Permis et la ou les Concession(s)
en dérivant.

9.7. Dans les soixante (60) jours suivant la fin de chaque Trimestre, l'Entrepreneur fera
parvenir à ETAP un relevé du cumul des dépenses et des revenus à partir du Pétrole et/ou
du Gaz de Recouvrement, accompagné des pièces justificatives nécessaires.

Pour le recouvrement par l'Entrepreneur des Dépenses liées à toutes Opérations de
Recherche, d'Appréciation de Développement, de Production, de Production Economique et
d'Abandon, la valeur de la part de Production sera calculée conformément aux dispositions
de l'Article 12.

9.8. Aux fins du présent Article 9, il est précisé que pour le calcul des droits au Pétrole ou
Gaz de Recouvrement, la monnaie de compte sera le Dollar des Etats-Unis d'Amérique.

Article dix : Partage de la Production

10.1. Le reliquat du Pétrole ou Gaz produit et stocké durant chaque Trimestre, après
prélèvement des quantités prévues à l'Article 9, sera ci-après dénommé "Pétrole ou Gaz de
Partage". Il sera réputé propriété de l'Entrepreneur et d'ETAP et sera partagé entre ETAP et
l'Entrepreneur, conformément aux pourcentages définis ci-après :
40

10.1.1 Définition du Rapport R: Pour une Année n, R est défini comme la différence entre X
et Y divisée par la quantité C : (R = (X-Y) / C).

- Pour les Hydrocarbures Liquides:

<X» étant la valeur cumulative de la production d'Hydrocarbures Liquides pour toute
Concession jusqu'à l'Année n comprise, égale au volume produit et commercialisé et multiplié
par le prix de vente FOB, tel qu'approuvé par la Direction Générale de l'Energie.

«Y » étant la valeur cumulée de la part de Pétrole de Partage revenant à ETAP pour toute
Concession jusqu'à l'Année n-1 comprise.

« C » étant le montant cumulé des dépenses de Recherche (y compris les dépenses réalisées
dans le cadre du Permis de Prospection BARGOU), d'Appréciation, de Développement et
d'Exploitation imputables à la Concession considérée, y compris les intérêts des emprunts
relatifs à 70% des investissements de développement de la Concession considérée, jusqu'à
l'Année n comprise.

- Pour les Hydrocarbures gazeux:

«X» étant la valeur cumulative de la production d'Hydrocarbures gazeux de toute
Concession, jusqu'à l'Année n comprise, égale au volume produit et commercialisé et
multiplié par le prix de vente du gaz.

«<Y» étant la valeur cumulée de la part de Gaz de Partage revenant à ETAP pour toute
Concession jusqu'à l'Année n-1 comprise.

« C » étant le montant cumulé des dépenses de Recherche (y compris les dépenses réalisées
dans le cadre du Permis de Prospection BARGOU), d'Appréciation, de Développement et
d'Exploitation imputables à la Concession considérée, y compris les intérêts des emprunts
relatifs à 70% des investissements de développement de la Concession considérée, jusqu'à
l'Année n comprise.

10.1.2 Au cours des trois mois précédant le début de la Production Economique et au cours
du dernier Trimestre de chaque Année (n — 1), ETAP et l'Entrepreneur estimeront ledit
rapport R pour l'Année suivante, en tenant compte des paramètres rentrant dans le calcul
dudit Rapport R tel que défini au paragraphe 10.1.1 ci-dessus.

La base pour le calcul de ces paramètres sera les budgets approuvés, les prévisions de
production et des prévisions de prix basées sur les prix obtenus par l'Entrepreneur et ETAP

é H eee
CH
(à l'exclusion des ventes de cette dernière au marché local) durant l'Année en cours.

La valeur obtenue dudit rapport R sera utilisée provisoirement pour le partage de Production
durant l'Année suivante.

Au cours du mois de juin de l'Année en cours, l'ETAP et l’Entrepreneur recalculeront le
rapport R pour ladite Année en cours. Ladite révision dudit Rapport R sera effectuée sur la
base des budgets révisés, des nouvelles prévisions de production et des prix réalisés et
prévus.

Au cours du mois de mars, l'ETAP et l'Entrepreneur recalculeront le rapport R définitif pour
l'Année précédente. Ce calcul sera réalisé sur la base des dépenses et de la production
réalisée ainsi que des prix obtenus. Si la valeur du rapport R pour l'Année considérée est
différente de celle ou celles qui a (ont) été prévue(s), les ajustements éventuels requis
seront effectués lors des prochains enlèvements.

10.1.3 Un comité paritaire, Entrepreneur / ETAP sera constitué en temps opportun ; ledit
comité sera chargé de collecter les données relatives aux paramètres rentrant dans le calcul
du rapport R, tels que prix, Production et budget et de faire aux Parties des
recommandations relatives au calcul dudit rapport R.

10.2. Les Parties fixeront, dans les six (6) mois précédant la mise en production d'une
Découverte Economique, une procédure régissant les modalités de programmation des
enlèvements de Pétrole revenant à chaque Partie. A cet effet, elles concluront un accord
d'enlèvement ("lifting agreement") sur la base notamment des dispositions suivantes:

- La Partie sous enleveur aura le droit de combler son déficit d'enlèvement sur la
production future; une limite d'un pourcentage de cette Production future pourra
être fixée dans l'accord d'enlèvement ;

- Les pénalités applicables à la Partie qui refusera d'enlever ses droits sur la
Production disponible au terminal;

-__ L'Opérateur aura la charge de calculer périodiquement les droits de chaque Partie
du Pétrole disponible au terminal.

En cas de production de Gaz, les conditions et les modalités de livraison de Gaz seront
conformes au contrat de vente de Gaz relatif à la Concession considérée.

10.3. L'Entrepreneur, trente (30) jours au moins avant le début de chaque Trimestre suivant
une Production régulière, soumettra par écrit à ETAP une prévision faisant ressortir la
quantité totale de Pétrole ou de Gaz que l'Entrepreneur estime pouvoir être produite,
récupérée et transportée en vertu des présentes durant le Trimestre considéré.

10.4. Aux fins de l'Article 12, il est précisé que la monnaie de compte sera le Dollar des
Etats-Unis d'Amérique.

Article onze : Cession au marché local

11.1. L'Entrepreneur est exempté de toute obligation de cession ou de vente de Pétrole à
l'Autorité Concédante et/ ou au marché local. En conséquence, l'Entrepreneur n'est pas et ne
sera pas tenu de vendre une partie de la Production de Pétrole lui revenant pour les besoins
de la consommation intérieure tunisienne ; étant entendu que cette opération de vente reste
du ressort exclusif de l'ETAP.

17
11.2. Il est néanmoins entendu que l'Entrepreneur donnera, pour ses ventes de Pétrole
provenant du présent Contrat, priorité à ETAP, à prix et conditions commerciales identiques
et ce sous réserve des engagements que l'Entrepreneur peut avoir pris avec des tiers.

Article douze : Détermination du prix du Pétrole et du Gaz

12.1. Les Parties conviennent que, pour le Pétrole produit dans le Permis et les Concessions
qui en seront issues, le prix du Baril de Pétrole vendu, cédé entre les Parties, comptabilisé ou
référencé, sera déterminé sur la base du prix de vente réel FOB (port d'exportation tunisien),
tel que défini au Code des Hydrocarbures et au Cahier des Charges conformément aux
modalités ci-après :

a. Les différentes qualités de Pétrole produites dans les Concessions issues du Permis seront
regroupées en catégories, basées sur des caractéristiques similaires en densité, teneur en
soufre et métaux, point de liquéfaction, rendement en produits, etc.

b. Le prix FOB pour la période applicable sera fixé par les Parties sur la base des prix réels des
livraisons faites par ETAP et l'Entrepreneur à des tiers indépendants pendant ladite période,
exclusion faite des livraisons sur le marché local.

Aux fins du présent alinéa, les livraisons aux tiers indépendants du Pétrole incluront toutes
opérations commerciales, à l'exclusion des :

- ventes directes ou indirectes par l'entremise de courtiers du vendeur à une Société
Affiliée telle que définie dans le présent Contrat ;

- échanges de Pétrole, transaction par troc, ou impliquant des restrictions, ventes forcées,
et en général toute vente de Pétrole motivée entièrement ou en partie, par des
considérations autres que celles prévalant normalement dans une vente libre de Pétrole ;

- ventes résultant d'accord entre gouvernements, ou entre gouvernements et sociétés
étatiques.

c. Aussitôt que possible après la fin de chaque Trimestre, la valeur moyenne du Pétrole ayant
fait l'objet de ventes exclues par le paragraphe (b) ci-dessus sera déterminée (en Dollars des
Etats-Unis d'Amérique par Baril, FOB Tunisie) par le Comité par comparaison avec les prix par
Baril d'un échantillonnage de pétroles librement négociés de qualités comparables aux prix du
Pétrole vendu. Les prix retenus seront ceux publiés dans les marchés internationaux pendant la
même période, et notamment par le "Platt's Crude Oil Market Wire".

Les prix du pétrole brut de référence seront ajustés pour tenir compte des différences de
qualité, quantité, notoriété, conditions de production, coûts de transport, date de livraison,
termes de paiement et autres éléments contractuels.

Les qualités de pétrole brut de référence seront sélectionnées pour cet échantillonnage par
accord mutuel entre les Parties et les autorités tunisiennes. Préférence sera donnée aux
pétroles de qualité comparable au pétrole tunisien, originaires d'Afrique ou du Proche Orient, et
vendus régulièrement sur les mêmes marchés que le pétrole tunisien.

d. Pour la valorisation du stock final annuel arrêté au 31 décembre de chaque exercice, le prix
FOB sera fixé par les Parties, en tenant compte des prix réels FOB des quatre Trimestres de
l'Année tels que définis au paragraphe (b) ci-dessus, sur la base de la moyenne pondérée des
quantités enlevées durant chaque Trimestre par les Parties.
M

Œ ;\
e. En cas de différend entre les Parties sur la fixation du prix du Pétrole selon les modalités
indiquées ci-dessus, il sera fait recours aux dispositions du paragraphe 12.2. ci-après.

12.2. Toute contestation ou différend entre les Parties concernant le mode de détermination
de prix, ou la sélection du pétrole de référence, selon les termes su présent Article sera résolu
par un expert unique nommé conjointement par les Parties, dans un délai d'un (1) mois. A
défaut d'accord sur un tel expert, celui-ci sera désigné par l'American Petroleum Institute
(A.P.L.). L'expert devra rendre sa sentence dans un délai d'un (1) mois à compter de sa
désignation. La décision de l'expert sera définitive et liera les Parties.

12.3. S'il s'agit de Gaz, la valeur de Gaz de Recouvrement à laquelle l'Entrepreneur a droit
sera déterminée comme suit :

a. Pour le Gaz vendu au marché local, le prix garanti par l'Autorité Concédante conformément
à la Convention et aux Articles 73.1 et 73.2 du Code.

b. Pour le Gaz exporté, le prix sera déterminé, mutatis mutandis, conformément aux
dispositions des paragraphes 1 et 2 du présent Article.

Article treize : Dispositions particulières au Gaz

13.1. En cas d'une découverte de Gaz non associé que l'Entrepreneur estime potentiellement
commerciale, ETAP et l'Entrepreneur étudieront toutes les alternatives économiques
possibles pour l'utilisation de tout Gaz découvert, produit ou susceptible d'être produit et
décideront de la meilleure solution aussi bien pour ETAP que pour l'Entrepreneur. A cet effet,
et dans la mesure permise par la législation applicable, la durée de validité de la partie du
Permis couvrant la zone couverte par ladite découverte sera prorogée pour l'évaluation dudit
projet. Tous les coûts afférents à l'évaluation dudit projet gazier seront considérés comme
coûts pétroliers recouvrables dans le cadre du présent Contrat.

13.2. Sans préjudice au droit de l'Entrepreneur d'exporter le Gaz découvert, les Parties
conviennent qu'une telle étude prendra en compte l'obligation d'approvisionner le marché
local tunisien. Le prix de vente de tout Hydrocarbure gazeux fourni au marché tunisien sera
celui garanti par l'Autorité Concédante en vertu de l'Article 52 du Cahier des Charges annexé
à la Convention et de l'Article 73.1 du Code des Hydrocarbures.

Les Parties se concerteront pour convenir des conditions de la commercialisation du Gaz
découvert. Au cas où les Parties ne seraient pas parvenues à un accord, à la demande de
l'Entrepreneur, les Parties continueront leurs discussions exclusives pendant une durée
n'excédant pas cinq (5) années en vue de trouver des débouchés pour le gaz découvert. Au
terme de ladite période de cinq (5) années, les Parties se concerteront pour identifier et
convenir des actions à entreprendre en vue de développer ladite découverte ensemble ou
séparément selon les conditions à convenir le moment opportun.

13.3. L'Entrepreneur sera autorisé à employer, à titre gratuit, le Gaz associé et non associé
pour ses propres besoins sur les chantiers d'extraction ou les unités de traitement pour les
opérations de Production et réinjection dans les Gisements du Permis.

13.4. Toute quantité de Gaz associé, en dehors de celle utilisée comme prévu ci-dessus, qui

ne sera pas commercialisée par l'ETAP et/ou l'Entrepreneur pourra être torchée par
l'Opérateur après autorisation de l'Autorité Concédante, qui ne sera pas refusée sans motif

valable.
AL APE
À
Article quatorze : Dispositions particulières aux eaux souterraines

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines qu'il
pourrait découvrir lors de ses Opérations Pétrolières. En particulier les programmes de
tubage et d'abandon des puits de Recherche seront tels qu'ils permettront, le cas échéant, la
récupération par les autorités tunisiennes de ces puits aux fins d'exploitation des nappes
aquifères.

Article quinze : Propriété

15.1. Tous les actifs immobilisés, biens mobiliers et, de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au présent Contrat,
deviendront la propriété de l'ETAP au fur et à mesure que l'Entrepreneur aura recouvré les
coûts correspondants.

15.2. Le recouvrement des dépenses issues des Opérations Pétrolières se fera dans l'ordre
suivant :

1. Recherche et Appréciation, y compris les dépenses réalisées dans le cadre du Permis
de Prospection BARGOU;

2. Développement;
3. Production.

Etant entendu que la priorité de recouvrement sera donnée aux immobilisations, et ce dans
l'ordre de leur acquisition.

15.3. Pendant la validité du présent Contrat, l'Entrepreneur a le droit d'utiliser, sans
limitation et à titre gratuit, tous les biens ainsi transférés à l'ETAP, situés dans ou affectés au
Permis et Concessions en dérivant et ce, pour l'usage exclusif dans le Permis et dans ses
Concessions.

15.4. Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur pourra faire
usage des biens, propriété de l'ETAP, sur ses autres permis et concessions, conformément à
des conditions à convenir entre les Parties le moment opportun.

15.5. Les biens appartenant à l'ETAP sont inaliénables par l'Entrepreneur et ne peuvent être
vendus, cédés, loués ou envoyés à l'épave qu'avec l'accord explicite de l'ETAP.

15.6. Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP s'engage
formellement à ne pas céder ou autrement disposer de tout bien susmentionné, sans l'accord
préalable et écrit de l'Entrepreneur, ce dernier s'engageant, de son côté, à ne pas refuser de
donner un tel accord sans motif légitime.

Article seize : Procédure comptable

16.1. L'Entrepreneur devra tenir en Tunisie les livres comptables, conformément à la
Procédure Comptable prévue en Annexe et aux pratiques comptables admises et
généralement utilisées dans l'industrie pétrolière internationale, ainsi que tous autres livres
ou archives nécessaires pour justifier du travail accompli et de la valeur de tout Hydrocarbure
produit et récupéré en vertu du présent Contrat.

16.2. Sans préjudice des dispositions de l'Article 9 paragraphe 8 et de l'Article 10
paragraphe 4 ci-dessus, l'Entrepreneur tiendra ses livres de comptes en Dinars Tunisiens en

conformité avec les prescriptions légales.
20 ML pPË

LIENS
16.3. L'Entrepreneur présentera un état mensuel des dépenses et revenus en Dollars des
Etats-Unis d'Amérique, qui fera ressortir les dépenses totales et les écarts par rubrique
budgétaire.

16.4. Le relevé trimestriel sera préparé et communiqué sur la base des mêmes comptes que
ceux fixés pour les écarts mensuels, objet du paragraphe précédent.

Article dix-sept : Contrôle des changes

L'Entrepreneur se conformera à la réglementation de contrôle des changes en vigueur en
Tunisie telle qu'aménagée par la Procédure de Change annexée à la Convention (Annexe B).

Article dix-huit : Archives des opérations

18.1. L'Entrepreneur a l'obligation de la tenue et de la conservation des archives techniques,
financières et administratives de toutes les Opérations Pétrolières sur le Permis et les
Concessions en dérivant.

18.2. Les archives relatives aux Opérations Pétrolières, dont les dépenses y afférentes ont
été recouvrées par l'Entrepreneur, deviennent propriété de l'ETAP.

18.3. A l'expiration du présent Contrat, toutes les archives seront restituées à l'ETAP.

18.4. Durant la validité du présent Contrat, chacune des Parties a le libre accès et l'usage
des archives sous réserve des obligations de confidentialité.

18.5. L'Entrepreneur peut remettre à ETAP, par anticipation et à tout moment, toute archive
qu'il ne peut ou ne veut conserver.

18.6. L'Opérateur communiquera à ETAP, sous forme appropriée, toute information
technique, financière ou administrative relatives aux Opérations Pétrolières, selon des
modalités à convenir entre les Parties.

18.7. L'ETAP, pourra disposer librement de toutes les données et informations techniques et
économiques recueillies dans le cadre des Opérations Pétrolières afférentes au présent
Contrat, sous réserve d'expiration d'un délai de trente (30) mois à dater de leur acquisition
et/ou que les coûts correspondants aient été recouvrés par l'Entrepreneur.

18.8. L'Opérateur pourra conserver et utiliser pour ses propres besoins une copie de toutes
données, archives ou rapports, ainsi qu'un échantillonnage représentatif des forages
effectués sur le Permis et aura le droit de les utiliser à toutes fins utiles.

Article dix-neuf : Accès aux travaux par les représentants de l'ETAP

19.1. Les représentants d'ETAP auront accès, à tout moment et aux frais de l'ETAP, aux
chantiers de travaux sur le Permis et sur les Concessions qui en seraient issues, afin
d'assister aux Opérations Pétrolières en cours et ce, selon des modalités à convenir entre les
Parties.

19.2. L'accès aux chantiers par les représentants d'ETAP n'engagera jamais la responsabilité
civile ou autre de l’Entrepreneur.

ML 0e
A y

21
19.3. Les dits représentants bénéficieront d'une assistance de la part des agents et
employés de l'Opérateur et de telle sorte que rien ne mettra en danger ou n'entravera la
sécurité ou l'efficacité des Opérations Pétrolières.

19.4. L'Opérateur accordera aux représentants d'ETAP les mêmes facilités qu'il accorde à ses
propres employés dans les zones d'opérations. Il leur accordera notamment, à titre gratuit
l'usage, d'une superficie raisonnable de bureaux, ainsi qu'un hébergement avec équipement
adéquat pendant la durée de leur séjour à l'intérieur des zones d'opérations.

19.5. Toute information, obtenue par ETAP ou ses représentants lors des séjours sur les
chantiers de l'Entrepreneur, devra être gardée confidentielle et ne pourra pas être divulguée
pendant la validité du présent Contrat sans l'accord écrit préalable de l'Entrepreneur.

Article vingt : Emploi du personnel dans les Opérations Pétrolières

L'Entrepreneur emploiera du personnel local et étranger, conformément à la réglementation
et à la législation en vigueur et à l'Article 54 du Cahier des Charges annexé à la Convention.

Article vingt et un : Achats et fournitures

Dans l'acquisition d'installations, équipements et fournitures pour les Opérations Pétrolières,
l’Entrepreneur donnera préférence aux matériels, services et biens produits localement si de
tels matériels, services et produits peuvent être fournis à des prix, grades, quantités,
qualités, délais de livraison et autres termes commerciaux équivalents ou plus favorables que
ceux auxquels de tels matériels, services et produits peuvent être fournis à partir de
l'étranger.

Article vingt-deux : Assurances et responsabilités

22.1. L'Entrepreneur justifiera qu'il a souscrit les assurances couvrant les risques qui lui
incombent, dans le cadre des dispositions légales en vigueur et les décisions prises par le
Comité Conjoint de Gestion. Dans la mesure où il s'agit d'assurances devant être légalement
souscrites en Tunisie, lesdites assurances seront souscrites auprès des compagnies
d'assurance tunisiennes agréées.

22.2. Sous réserve des dispositions de l'Article 29 paragraphe 2 ci-après, aucune Partie n'est
tenue d'aucun paiement au bénéfice de l'autre Partie pour tout dommage ou perte résultant
de la conduite des Opérations Pétrolières, à moins que ce dommage ou cette perte ne
résulte d'une faute professionnelle lourde caractérisée ou de la faute délibérée de l'un de ses
dirigeants ou cadres; il est entendu, toutefois, que l'expression « faute professionnelle
lourde caractérisée » ou « faute délibérée » ne saurait s'appliquer aux omissions, erreurs ou
fautes commises de bonne foi par l'un quelconque des cadres ou dirigeants dans l'exercice
des pouvoirs et latitudes conférées à l'Entrepreneur en vertu du présent Contrat.

22.3. A l'exception des dispositions du paragraphe 2 ci-dessus ou sauf disposition expresse
contraire contenue dans le présent Contrat, tous dommages, pertes, responsabilités et
dépenses connexes encourus ou nés du fait des opérations menées en vertu du présent
Contrat, y compris dommages corporels ainsi que les dommages aux installations de
stockage et d'exportation fournies par des tiers, seront supportés par la (les) Partie(s) à qui
la faute incombe.

A us
af «ht

22
Article vingt-trois : Lois et Règlements

23.1. L'Entrepreneur sera soumis aux dispositions du présent Contrat, ainsi qu'à toutes lois
ou réglementations dûment édictées par l'Autorité Concédante qui ne sont pas incompatibles
ou contradictoires avec les dispositions de la Convention et/ou du présent Contrat.

23.2. Les droits et obligations de l'Entrepreneur et d'ETAP, en vertu et durant la validité du
présent Contrat, seront régis par les dispositions de la Convention, du présent Contrat, du
Code des Hydrocarbures et des textes pris pour son application en vigueur à la date de la
signature de la Convention.

23.3 Les Parties ont conclu le présent Contrat sur la base du cadre juridique et fiscal en
vigueur à la date de la signature de la Convention. Si, à quelque moment que ce soit, il
devait y avoir un changement quelconque du cadre juridique, fiscal et/ou économique qui
affecterait l'Entrepreneur, à la demande de celui-ci, les Parties s'engagent à prendre les
mesures nécessaires pour faire les ajustements nécessaires aux termes du présent Contrat
afin de rétablir l'équilibre du Contrat entre les Parties.

Article vingt-quatre : Cession

Conformément aux dispositions de l'article 114.4. du Code des Hydrocarbures et de l'article 5
de la Convention, les Parties appliqueront les dispositions ci-après, dans le cas d’aliénation
totale ou partielle sous quelque forme que soit (cession, transfert, etc.) des droits,
obligations et intérêts détenus par l'Entrepreneur et découlant du présent Contrat.

24.1. Sous réserve des dispositions des Articles 15 et 23 ci-dessus, l'Entrepreneur a le droit
de vendre, céder, transférer, transmettre ou disposer de quelque manière que ce soit de tout
ou partie de ses droits, obligations et intérêts découlant du présent Contrat, à des tiers,
conformément aux dispositions du Code des Hydrocarbures et de la Convention, et de
démontrer la compétence technique et l'aptitude financière du cessionnaire pour ce qui
concerne l'exécution du présent Contrat. Toute cession devra obtenir le consentement
préalable d'ETAP, lequel ne peut être refusé sans motif légitime. Un accord de transfert
(Accord de Transfert) sera conclu entre l'ETAP, le cédant et le cessionnaire qui sera soumis à
l’Autorité Concédante, pour approbation.

24.2. L'Entrepreneur aura le droit de vendre, céder, transférer, transmettre où autrement
disposer de quelque manière que ce soit de tout ou partie de ses droits, obligations et
intérêts découlant du présent Contrat à ses Sociétés Affiliées. Un Accord de Transfert sera
conclu entre l'ETAP, le cédant et le cessionnaire qui sera soumis à l'Autorité Concédante,
pour approbation.

24.3. A l'occasion de toute cession en vertu du présent Article, l'Entrepreneur fournira à
ETAP un engagement sans réserve du cessionnaire, par lequel ce dernier s'engage à assumer
toutes les obligations qui lui ont été cédées par l'Entrepreneur et découlant de la Convention
et de ses Annexes et du présent Contrat.

En contrepartie de ce qui précède, ETAP garantit au cessionnaire le maintien intégral des
avantages accordés à l'Entrepreneur par le présent Contrat.

24.4. En cas de cession totale de ses droits et obligations par l'Entrepreneur en vertu du
présent Article, les représentants de l'Entrepreneur au sein du Comité Conjoint de Gestion
seront remplacés par les représentants du cessionnaire et ETAP conservera le même nombre
de sièges au sein dudit Comité.

Æ

23

ppe

€
Article vingt-cinq : Données et informations à caractère confidentiel

Les études, données et informations recueillies lors des opérations réalisées au titre du
présent Contrat sont propriété du Titulaire.

A l'exception des renseignements statistiques courants, l'Entrepreneur ne peut communiquer
à un tiers toutes informations tels que rapports sismiques, données techniques, etc.
concernant le Permis et les Concessions qui en sont issues et relatives aux opérations
réalisées dans le cadre du présent Contrat, avant d'avoir obtenu l'accord préalable de l'ETAP.
Un tel accord ne devra pas être refusé de manière déraisonnable.

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication des
informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir de telles
informations, à une bourse des valeurs sur laquelle sont cotées les actions de l'Entrepreneur
ou ses Sociétés Affiliées, aux employés, responsables et administrateurs de l'Entrepreneur ou
de ses Sociétés ou Organismes Affiliés, aux consultants ou agents engagés par
l'Entrepreneur pour l'analyse ou l'évaluation des informations ou données ainsi qu'aux tierces
parties avec lesquelles l’Entrepreneur, de bonne foi, mène des négociations de financement,
y compris les consultants retenus par lesdites banques ou institutions financières.
L'Entrepreneur aura également le droit de divulguer les informations et données relatives au
présent Contrat à d'éventuels associés ou cessionnaires d'un intérêt ou une participation
dans le présent Contrat (y compris tout tiers avec lequel l'Entrepreneur est de bonne foi en
discussion en vue d’une fusion ou d'une acquisition, à condition que cet éventuel associé ou
cessionnaire ait conclu un engagement de confidentialité). Ces tierces parties seront
également tenues de garder ces informations confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le cadre du
présent Contrat devra faire l’objet d'une concertation préalable entre l'ETAP et l'Entrepreneur
après consultation de l'AUTORITE CONCEDANTE.

Article vingt-six : Force majeure

26.1. Tout manquement de l'une des Parties à une quelconque clause, obligation ou
condition du présent Contrat ne lui sera pas opposable si ce manquement découle d'un cas
de Force Majeure, et ce pendant toute la durée de ladite Force Majeure.

26.2. Tout délai engageant les Parties et prévu au présent Contrat pour l'accomplissement
par une Partie de toute action devant ou pouvant être faite en vertu du présent Contrat, sera
augmenté d'une période équivalente à celle durant laquelle ladite Partie se trouve dans
l'incapacité de réaliser de telles actions pour cause de Force Majeure, en plus d'une période
adéquate pour la réparation de tout dommage subi pendant cette durée de la Force Majeure.

26.3. Force Majeure signifie tout événement imprévisible, irrésistible et extérieur à la volonté
de la Partie qui l'invoque ou s'en prévaut tel que, tremblement de terre, tempête, inondation,
foudre ou autres mauvaises conditions atmosphériques, guerre, embargo, blocus, émeute ou
désordre civil, les cas fortuits et les actes d'un gouvernement, en dehors des actes qui
pourraient être dictés par le Gouvernement conformément au Code des Hydrocarbures, et
notamment l'Article 56 du Cahier des Charges annexé à la Convention.

(2 are
LAS

24
Article vingt sept : Arbitrage / Litige d'ordre technique
27.1. Arbitrage:

Tout différend découlant du présent Contrat entre ETAP et l'Entrepreneur qui ne peut être
résolu à l'amiable sera tranché définitivement par voie d'arbitrage conformément au
Règlement d'Arbitrage de la Chambre de Commerce Internationale, par trois (3) arbitres
nommés conformément à ce Règlement. ETAP et l'Entrepreneur désigneront chacun un
arbitre et s'efforceront de se mettre d'accord sur la désignation du troisième arbitre qui sera
le président du tribunal arbitral. Faute d'une Partie de désigner son arbitre ou des Parties de
se mettre d'accord sur la désignation du troisième arbitre, celui-ci sera désigné par la
Chambre de Commerce Internationale. La loi et la réglementation applicables seront celle de
la législation tunisienne. Le lieu de l'arbitrage sera Paris (France) et la langue utilisée sera le
français.

La prise en charge par l'une des Parties ou la répartition entre celles-ci des coûts relatifs à la
procédure d'arbitrage seront décidés par le tribunal arbitral, étant entendu que chaque Partie

supportera les coûts engagés à son initiative propre, y compris mais non limité aux
honoraires et frais de ses avocats.

La sentence arbitrale rendue sera définitive, liera les Parties et ne sera pas susceptible
d'appel. Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à
toutes voies de recours. Elle pourra être revêtue de l'exequatur par tout tribunal compétent.

27.2. Litige d'ordre technique

Tout litige d'ordre technique survenant entre les Parties qui ne pourrait être réglé par accord
entre elles dans un délai raisonnable peut, à la demande de l’une d'elles et sous réserve de
l'accord de l’autre Partie, être soumis à la décision d’un expert désigné d'un commun accord.
A défaut d'accord sur la désignation de l'expert dans les trente (30) jours qui suivent l'accord
des Parties de soumettre la décision à un expert, la désignation de l'expert sera soumise à la
Chambre de Commerce Internationale conformément au Règlement d'Expertise Technique
de celle-ci. Sauf accord des Parties, l'expert devra s'exprimer en français et devra être d'une
nationalité différente de celle des Parties. Les Parties s'engagent à accepter la décision de
l'expert. Les frais d'expertise seront supportés à parts égales par les Parties.

Article vingt huit : Statut des Parties

28.1. Les droits, devoirs, obligations et responsabilités se rapportant à ETAP et à
l'Entrepreneur en vertu du présent Contrat s'entendent séparément et individuellement et
non solidairement ou collectivement ; étant admis que le présent Contrat ne doit pas être
compris comme constituant une association entre les Parties.

28.2. ETAP veillera à accomplir toute formalité légale ou administrative requise par la loi, les
règlements ou l'administration pour sauvegarder ses droits en tant que Titulaire du Permis et
des Concessions en dérivant, et préserver les intérêts de l'Entrepreneur.

28.3. Les requêtes et demandes légales qui seront présentées par l'Entrepreneur à ETAP
pour l'Autorité Concédante seront considérées comme des obligations de faire d'ETAP vis-à-
vis de l'Entrepreneur et se résoudront en cas d'abstention ou d'omission malgré les rappels
de l’Entrepreneur à cet effet, en dommages et intérêts, à condition qu’elles soient conformes
aux dispositions du Code des Hydrocarbures.

25 M ape
4 x
28.4. Le présent Contrat est conclu dans le cadre de la Convention. Sauf stipulation
expresse du présent Contrat, les droits et obligations du Titulaire du Permis résultant de
ladite Convention seront applicables à l’Entrepreneur.

Article vingt neuf : Résiliation

29.1. ETAP pourra résilier le Contrat, si l'Entrepreneur n'exécute pas l'une des obligations
essentielles que le présent Contrat met à sa charge, sous réserve que l'Entrepreneur ait au
préalable reçu une mise en demeure dûment motivée concernant la défaillance constatée et
qu'il ny remédie pas sauf accord des Parties, dans un délai de quatre vingt dix (90) jours à
compter de la date de réception de la mise en demeure.

29.2. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propriétés seront répartis entre les Parties en fonction du recouvrement des dépenses
correspondantes aux dites immobilisations et actifs. Il est entendu que les obligations de
chacune des Parties découlant du Contrat, de la Convention et du Code des Hydrocarbures,
ainsi que celles nées de décisions valablement prises en application du présent Contrat,
survivront pour les besoins de l'apurement des comptes entre les Parties.

Article trente : Modification du contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant écrit conclu
entre les Parties et approuvé par l'Autorité Concédante, et ce, conformément aux
dispositions de l’article 97 du Code des Hydrocarbures.

Article trente et un : Enregistrement

Le présent Contrat de Partage de Production est dispensé des droits de timbre et sera
enregistré sous le régime du droit fixe, conformément à l'article 100.a. du Code des
Hydrocarbures, aux frais du Titulaire.

Article trente-deux : Entrée en vigueur et durée du Contrat

Le présent Contrat est conclu dans le cadre de la Convention relative au Permis; il prendra
effet à la même date que celle-ci.

Sauf dans le cas de résiliation prévus à l'article 29 ci-dessus, les effets du présent Contrat se
prolongent tant que le Titulaire détient un titre d'Hydrocarbures et que tous les comptes
entre le Titulaire et l’Entrepreneur n'ont pas été apurés.

Le présent Contrat de Partage de Production est conclu sous réserve de son approbation par
l'Autorité Concédante, et ce conformément à l’article 97 du Code des Hydrocarbures.

Article trente-trois : Dispositions particulières pour les Travaux de Recherche
dans le Permis et/ou dans toute Concession

33.1 ETAP peut proposer à l'ENTREPRENEUR des Travaux de Recherche pour l'exploration
d'objectifs d'Hydrocarbures lorsqu’ ETAP dispose des données et/ou des études géophysiques
et/ou géologiques indiquant l'existence de structures (prospects) à explorer dans le Permis.

Aux fins du présent Article 33, le terme Travaux de Recherche signifie le forage d'un puits
d'exploration, l’approfondissement d'un puits d'exploration ou la déviation d'un puits

d'exploration. Dans chacun des cas, ETAP fournira à l'ENTREPRENEUR une Proposition de
Travaux de Recherche.

26 10 phE
ETAP et l'ENTREPRENEUR se réuniront pour discuter de la Proposition de Travaux de
Recherche et ETAP fournira à l'ENTREPRENEUR toutes les données et interprétations
relatives à la Proposition de Travaux de Recherche.

33.2 Si l'ENTREPRENEUR accepte de financer les Travaux de Recherche auquel cas lesdits
Travaux de Recherche seront effectués par l'ENTREPRENEUR conformément aux dispositions
du présent Contrat.

33.3 Si l'ENTREPRENEUR décide de ne pas financer lesdits Travaux de Recherche, ETAP et
l'ENTREPRENEUR se réuniront pour décider de la Partie qui effectuera lesdits travaux.

Pour le forage du puits d'exploration, ETAP ou l'ENTREPRENEUR peut effectuer lesdits
Travaux. Pour l'approfondissement ou la déviation du puits d'exploration, seul
l'ENTREPRENEUR peut effectuer lesdits Travaux.

Dans le cas où l'ENTREPRENEUR effectue lesdits Travaux, un accord (Accord) sera conclu
entre ETAP et l'ENTREPRENEUR qui fixera les conditions et modalités de réalisation desdits
Travaux, notamment de leur délai, de leurs coûts et de leurs procédures d'appels de fonds.

Ledit Accord sera soumis par ETAP à l'approbation de l'Autorité Concédante.

Dans le cas où ETAP et l'ENTREPRENEUR ne parviennent pas à conclure un tel Accord, les
dispositions de l'Article 27.2 du présent Contrat seront applicables.

Il est entendu que dans le cas où ledit Accord n’a pas été conclu avant le commencement
des Travaux de Recherche, l'ENTREPRENEUR n'est pas soumis à l'obligation d'entreprendre
lesdits Travaux.

33.3.1 Dans le cas où lesdits Travaux ne conduisent à aucune découverte, les
immobilisations et coûts correspondants demeurent inscrits intégralement dans les comptes
d'ETAP et les coûts desdits Travaux ne seront pas recouvrés à partir de la quote part de
l'ENTREPRENEUR du Pétrole et Gaz de Recouvrement et Pétrole et Gaz de Partage comme
stipulé dans le présent Contrat.

33.3.2 Dans le cas où lesdits Travaux conduisent à une Découverte Potentiellement
Exploitable ou à une Découverte Economiquement Exploitable, ETAP, en consultation avec
l'ENTREPRENEUR, établira un rapport mettant en évidence la découverte en question
(Rapport).

ETAP et l'ENTREPRENEUR se réuniront pour discuter dudit Rapport et ETAP fournira à
l'ENTREPRENEUR toutes les données et interprétations relatives à la découverte en question.

L'ENTREPRENEUR décidera de financer ou non les opérations ultérieures d'appréciation et/ou
de développement de la découverte à laquelle ont conduit lesdits Travaux.

Lesdites opérations ultérieures d'appréciation et/ou de développement de la découverte en
question ne peuvent en aucun cas commencer avant la décision de L'ENTREPRENEUR de
financer ou non les opérations ultérieures d'appréciation et/ou de développement de la
découverte à laquelle ont conduit lesdits Travaux.

Ladite décision devra intervenir dans un délai raisonnable.

33.3.2.1 Si l'ENTREPRENEUR décide de ne pas financer les opérations ultérieures
d'appréciation et/ou de développement de la découverte à laquelle ont conduit lesdits
Travaux, ETAP, seule, financera et conduira les opérations ultérieures d'appréciation et/ou de
développement ; l'ENTREPRENEUR ne pourra prétendre à aucun droit relatif à la découverte
en question ou aux Hydrocarbures extraits de ladite découverte.

_ 712 ser
Le
Dans ce cas, la superficie couvrant ladite découverte en question, aura un statut particulier
et toutes les activités qui seront entreprises, soit directement ou indirectement par ETAP,
seront exclusivement du ressort de cette dernière.

De même, tous les droits et intérêts découlant dudit statut, seront ceux de l'ETAP.

Il est entendu que les droits et obligations de l'ENTREPRENEUR découlant du présent Contrat
ne seront pas affectés par ledit statut ; notamment, les droits relatifs au recouvrement des
coûts et de la rémunération sur la partie située en dehors de la superficie ayant ledit statut
particulier, seront intégralement préservés.

33.3.2.2 Dans le cas où l'ENTREPRENEUR décide de financer les opérations ultérieures
d'appréciation et/ou de développement de la découverte considérée, il est tenu de
rembourser à ETAP une somme égale à quatre cent pour cent (400%) des dépenses
effectuées par ETAP, au titre desdites opérations.

Il est expressément convenu que lesdites dépenses encourues (Dépenses liées aux Travaux
de Recherche), conformément aux termes du présent Contrat, seront recouvrables à
l'identique par l'ENTREPRENEUR sans aucune majoration.

Tous les termes et conditions du présent Contrat demeurent intégralement applicables.

33.4 Il est expressément convenu entre les Parties que dans le cas où dans une quelconque
Concession issue du Permis Bargou, une partie de la surface de cette Concession est
exclusivement réservée à la poursuite d'activités d'exploration, les dispositions de l'article 33
du présent Contrat sont applicables.

33.5 Il est entendu que la proposition d'ETAP de Travaux de Recherche ne devra pas
comporter des travaux que l'ENTREPRENEUR prévoit dans son programme de Recherche
visant à honorer ses engagements de travaux découlant des Articles 3, 5 et 9 du Cahier des
Charges annexé à la Convention.

Article trente-quatre : Dispositions diverses

34.1. Toute notification, requête, demande, accord, approbation, consentement, instruction,
délégation, renonciation ou autre communication requise ou pouvant être donnée en vertu
du présent Contrat sera faite par écrit, et sera considérée avoir été correctement effectuée
quand elle est remise personnellement à un représentant autorisé de la Partie à laquelle
cette notification est destinée ou, quand elle est adressée par lettre recommandée, fax,
télégramme ou courrier électronique, à une Partie à l'adresse ci-après ou à toute adresse
désignée par une Partie par écrit.

Etant entendu que toute notification faite par fax ou courrier électronique devra être
confirmée par un des autres moyens de notification cités ci-dessus.

Entreprise Tunisienne d'Activités Pétrolières
27 bis, Avenue Khéreddine Pacha

1073 Tunis, TUNISIE

Téléphone : +216 (71) 782 288

Télex : 15128 - 13877

Fax: +216 (71) 784 092

A l'attention de: Président Directeur Général

CE TUNISIA BARGOU Ltd.
c/o Cooper Energy Limited Copie: Mme M. Kassar

“ ML me
CA ns
Suite 4, Level 3, South Shore Centre 10 Rue 7000

83-85 The Esplanade 1002 Tunis

Perth 6151 TUNISIE

South Perth

WESTERN AUSTRALIA

Téléphone: +61 8 9368 5833 +216 71 890 551
Fax: +61 8 9368 5844 +216 71 782 994

A l'attention de: Chief Executive Officer

En cas de changement d'adresse d'une des Parties, la Partie concernée devra le notifier à
l’autre Partie par lettre recommandée avec accusé de réception.

34.2. Les obligations de chaque Partie, résultant de la Convention, du présent Contrat ou de
toute décision du Comité Conjoint de Gestion, devront être exécutées par la Partie concernée
avec célérité, en prenant en considération l'exécution efficace et économique des Opérations
Pétrolières. Les Parties coordonneront leurs efforts pour atteindre cet objectif.

Fait à Tunis, le © 7771 2aut

en sept (7) exemplaires originaux

Pour l'Entreprise Tunisienne Pour CE Tunisia Bargou Ltd.
d'Activités Pétrolières \0.0..0 SH
Khaled BECHEIKH Michael Todd SCOTT
Président Directeur Gé Fondé de Pouvoirs

x NP ET y

Rue Habib Thomeur -

29 ape
l

7
ANNEXE A

ACCORD COMPTABLE

PROCEDURE COMPTABLE (ANNEXE AU CONTRAT DE PARTAGE DE
PRODUCTION ENTRE COOPER ET ETAP POUR LES OPERATIONS PETROLIERES
DANS LE PERMIS DE RECHERCHE BARGOU ET LES CONCESSIONS EN DERIVANT)

ENTRE LES SOUSSIGNEES:

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée "ETAP", ayant son
siège au 27bis Avenue Khéreddine Pacha, 1073 Tunis, Tunisie, représentée aux fins des
présentes par son Président Directeur Général, Monsieur Khaled BECHEIKH,

d'une part,
Et

CE Tunisia Bargou Ltd., ci-après dénommée «COOPER», société de droit des Iles Vierges
Britanniques, ayant son siège social à Akara Building, 24 De Castro Street, Wickhams Cay 1,
Road Town, Tortola, Iles Vierges Britanniques et faisant élection de domicile au 10, Rue
7000, 1002 Tunis, Tunisie, représentée aux fins des présentes par son Fondé de Pouvoirs,
Monsieur Michael Todd SCOTT,

d'autre part.

Il a été arrêté et convenu ce qui suit :
Article Premier : Objet

L'objet de la présente Procédure Comptable, annexée au Contrat de Partage de Production
pour les Opérations Pétrolières dans le Permis BARGOU et les Concessions qui en seraient
issues et dont elle fait partie intégrante, est de définir, conformément aux principes
généralement applicables dans l'industrie pétrolière internationale, les principes et les
méthodes relatifs à la comptabilisation détaillée et à la tenue des livres et rapports financiers
liés à la déclaration par l'Entrepreneur à ETAP des Dépenses liées à toutes Opérations de
Recherche, de Développement, de Production, de Production Economique et d'Abandon,
ainsi que des états relatifs au Pétrole et Gaz de Recouvrement et Pétrole et Gaz de Partage.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et sera en
conséquence appliquée conformément aux termes de ce Contrat.

Article deux : Définitions

Les définitions en usage dans la présente Procédure Comptable seront celles du Contrat de
Partage de Production; les définitions additionnelles suivantes s'appliqueront également:

30 nhÆ

CG
2.1 "Matériel": signifie les biens meubles, y compris les équipements, matériels et
matériaux, acquis et détenus pour être utilisés dans les Opérations Pétrolières.

2.2 "Pétrole ou Gaz de Recouvrement": signifie le Pétrole ou le Gaz produit et récupéré
du Permis et/ou de toute Concession d'Exploitation en dérivant, non utilisé dans les
Opérations Pétrolières, sera attribué à l'Entrepreneur pour le recouvrement de toutes ses
dépenses, conformément à l'Article 9 du Contrat de Partage de Production, encourues dans
le cadre desdites Opérations Pétrolières.

2.3 "Pétrole ou Gaz de Partage" : signifie le Pétrole ou le Gaz produit et récupéré du
Permis et/ou de toute Concession d'Exploitation en dérivant, non utilisé dans les Opérations
Pétrolières ou enlevé par l'Entrepreneur au titre du Pétrole ou Gaz de Recouvrement. Ce
Pétrole ou Gaz de Partage sera réparti entre ETAP et l'Entrepreneur selon les dispositions de
l'Article 10 du Contrat de Partage de Production.

Article trois : Date d'effet et durée

La Date d'Effet et la durée de la présente Procédure Comptable sont celles du Contrat de
Partage de Production, dont elle fait partie intégrante.

Toutefois, dans l'éventualité de la résiliation du Contrat de Partage de Production ou
cessation d'effet pour tout autre motif que par défaut d'objet, la présente Procédure
Comptable, éventuellement modifiée en conséquence, restera en vigueur entre
l'Entrepreneur et ETAP tant qu'il subsistera entre eux des liens financiers et comptables issus
du Permis ou de toute(s) Concession(s) en dérivant.

Article quatre : Tenue de la comptabilité

4.1. L'Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur le Permis et
toute(s) Concession(s) en dérivant, conformément au découpage budgétaire, c'est-à-dire
ventilée selon les différentes phases des opérations : géologie, géophysique, forages,
installations de production, exploitation, etc., selon un plan approuvé par le Comité Conjoint
de Gestion.

4.2. L'Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur des
comptes spécialement ouverts à cet effet, où seront enregistrées les dépenses imputées aux
Opérations Pétrolières, les paiements effectués par l'Entrepreneur et les états afférents au
Pétrole ou Gaz de Recouvrement et de Partage, calculés conformément aux Articles 9 et 10
du Contrat de Partage de Production.

4.3. L'Entrepreneur conservera pour des raisons légales ses livres de comptes et pièces de
comptes en Dinars Tunisiens.

4.4. La monnaie de compte pour les calculs du Pétrole et Gaz de Partage et de Pétrole et
Gaz de Recouvrement sera le Dollar des Etats-Unis d'Amérique. Les dépenses en Dinars
Tunisiens, ou en toute autre monnaie étrangère autre que le Dollar des Etats-Unis d'Amérique,
seront traduites en Dollars des Etats Unis d'Amérique au cours moyen interbancaire du mois en
question, tel que publié par la Banque Centrale de Tunisie.

4.5. L'Entrepreneur aura la faculté de présenter un état mensuel des dépenses et revenus

en Dollars des Etats Unis d'Amérique. Ledit état fera ressortir les dépenses totales par
rubrique budgétaire.

31
4.6. Le relevé trimestriel, objet de l'Article 9, paragraphe 7 du Contrat de Partage de
Production sera préparé et communiqué sur la base des mêmes principes que ceux fixés pour
les états mensuels, objet du paragraphe précédent.

4.7. Aux fins des dispositions du paragraphe 4.3 ci-dessus, les dépenses encourues en devises
étrangères seront comptabilisées en Dinars Tunisiens au taux défini au paragraphe 4.4 di-
dessus.

Article cinq : Coûts et dépenses imputables

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées par
l'Entrepreneur pour la réalisation des objectifs définis par les programmes et budgets
adoptés par le Comité Conjoint de Gestion, seront imputées sur les comptes analytiques
ouverts à cet effet, conformément aux dispositions de l'Article 4 ci-dessus.

5.1. Les Charges pour prestations fournies par des entreprises externes ou dépenses
directes: elles représentent des charges de tiers et des dépenses chargées au coût réel, et
comprennent à titre énonciatif et non limitatif, ce qui suit:

5.1.1. Les équipements et les matières consommables, destinés à être utilisés et
consommés sur le Permis et les Concessions qui en seront issues. Leur coût comprendra le
prix d'achat et les autres frais y afférents et effectivement encourus, tels que: emballages,
transport, fret, stockage, chargement et déchargement, assurances droits et taxes
douanières et autres taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des matières consommables
sont définies à l'Article 6 ci-dessous.

5.1.2.

a. Les prestations fournies par les contractants, sous-traitants et autres entreprises externes,
y compris les prestations spécifiques, techniques et autres fournies par toute Société Affiliée
à l'Entrepreneur.

Lesdites prestations seront fournies au prix coûtant.

b. L'Entrepreneur pourra demander à ETAP de fournir des prestations tels qu'études, mesures
et analyses de laboratoire, retraitement sismique, etc. Les conditions et les modalités de
réalisation et de facturation seront arrêtées d'un commun accord le moment opportun.

c. Il est précisé que par "prestations", il faut entendre tous travaux et services extérieurs au
sens du Système Comptable Tunisien.

5.1.3. Le transport, les coûts de transfert, les frais de déplacement et de subsistance du
personnel requis pour la réalisation des Opérations Pétrolières, y compris les frais de
déplacement des représentants de l'Entrepreneur en dehors de la Tunisie pour des
discussions techniques. Lorsque le déplacement concerne également d'autres activités, la
dépense sera répartie équitablement entre l'ensemble de ces activités.

5.1.4. Impôts, droits et taxes de quelque nature que ce soit, éventuellement dus au titre de
la réalisation des travaux, à l'exclusion de l'impôt sur les sociétés.

5.1.5. Frais bancaires encourus à l'occasion de toutes opérations financières et bancaires
liées à l'activité dans le Permis et/ou la Concession, ainsi que les pertes de change.

32 [72 AbË
LS
5.1.6. Frais directs du personnel et toutes les charges connexes:

Les frais directs du personnel technique, ainsi que les charges connexes du personnel que
l'Entrepreneur prend à sa charge conformément à ses pratiques habituelles (charges
sociales, avantages en nature et autres), engagés directement dans les Opérations
Pétrolières, soit sur une base permanente soit temporairement. Il est entendu qu'ils ne
doivent pas constituer un double emploi avec les frais couverts par l'Article 5.2 ci-dessous.

Le temps effectivement consacré par le personnel technique sera imputé directement au
Permis et/ou à la ou les Concession(s).

5.1.7. Dommages et Pertes: Tous frais et dépenses nécessaires à la réparation ou au
remplacement des biens, à la suite de dommages ou pertes dus à l'incendie, l'éruption, la
tempête, le vol, l'accident ou toute autre cause en dehors du contrôle de l'Entrepreneur.

Ce dernier devra notifier aussitôt que possible au Comité Conjoint de Gestion par écrit
chaque cas où lesdits dommages ou pertes excèdent cinquante mille (50.000) Dinars
Tunisiens.

5.1.8. Assurances et règlements de sinistres:

a. Les primes d'assurances souscrites par l'Entrepreneur dans le cadre des dispositions de
l'Article 22 du Contrat de Partage de Production, afin de couvrir les risques inhérents aux
Opérations Pétrolières, conformément aux pratiques et usages de l'industrie pétrolière
internationale.

b. Les dépenses encourues pour le règlement de toutes pertes, réclamations, dommages,
jugements et toutes autres dépenses de même nature effectuées pour la conduite des
Opérations Pétrolières.

c. Les remboursements des compagnies d'assurances seront partagés, après déduction
éventuelle des frais de réparation et/ou de remplacement, entre ETAP et l'Entrepreneur au
prorata de leur propriété respective des biens sinistrés et suivant les stipulations de la
Convention et de son Annexe B. Etant entendu que les dits frais, ne seront pas pris en
considération pour la détermination du Pétrole ou Gaz de Recouvrement.

5.1.9. Frais de conseil juridique et de justice:

Tous les frais, dépenses et honoraires relatifs à la conduite, l'examen et la conclusion des
litiges ou réclamations survenant du fait des Opérations Pétrolières, ou nécessaires à la
protection ou la récupération de biens, y compris, sans que cette énumération ne soit
limitative, les frais de justice, les frais d'instruction ou de recherche de preuves et les
montants payés en conclusion ou règlement desdits litiges ou réclamations.

5.1.10. Frais de bureaux, camps et installations diverses:

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts, logements et
autres installations servant directement aux Opérations Pétrolières, dans la mesure où ils ne
constituent pas un double emploi avec les frais de fonctionnement couverts par l'Article 5.2
ci-dessous.

5.1.11. Les montants pour la constitution de la provision destinée à faire face aux dépenses
d'abandon et de remise en état des sites d'exploitation, conformément aux dispositions de
l'Article 7.3.1 du Contrat de Partage de Production.

33 phË

is
5.1.12. Les montants pour la provision constituée pour la réserve de réinvestissement.

5.1.13. Les intérêts, charges et agios payés par l'Entrepreneur dans le cadre des emprunts
et toutes autres formes de financement ou avances relatifs au financement des Opérations
de Développement contractés auprès des tiers ou des Sociétés Affiliées, dans les limites
prévues à l'Article 9.2 du Contrat.

5.1.14. Toutes autres charges, coûts et dépenses non prévues par les paragraphes ci-
dessus, que l'Entrepreneur aura jugé nécessaires pour la conduite des Opérations Pétrolières,
dans la limite des budgets approuvés.

5.2. Frais généraux:

Ces frais représentent une participation aux frais du siège de l'Opérateur et de ses Sociétés
Affiliées, afférents aux services administratifs, juridiques, comptables, financiers, fiscaux,
d'achats, des relations avec le personnel, d'informatique, etc. pour assurer la bonne marche
des Opérations Pétrolières, et qui ne sont pas autrement imputables au compte du Permis
et/ou Concessions en vertu des dispositions des Articles 5.1.2 et 5.1.6 ci-dessus.

Le montant de ladite participation aux dits frais sera calculé annuellement au moyen des
taux indiqués ci-après.

Le taux applicable sera :

- 5 % des dépenses annuelles de Recherche et d'Appréciation avec un plafond
annuel de trois cent milles (300.000) Dollars des Etats-Unis d'Amérique;

- 2 % des dépenses annuelles de Développement avec un plafond annuel de un
million (1.000.000) de Dollars des Etats-Unis d'Amérique. Il est entendu que le
plafond de deux millions cinq cent milles (2.500.000) Dollars des Etats-Unis
d'Amérique ne pourra être dépassé pour tout projet de développement. Au cas où
un projet de développement excèderait trois (3) ans, ledit plafond sera révisé de
commun accord.

- 2 % des dépenses annuelles d'Exploitation avec un plafond annuel de trois cent
milles (300.000) Dollars des Etats-Unis d'Amérique.

Etant entendu qu'il sera appliqué, sur les dépenses réalisées dans le cadre du Permis de
Prospection BARGOU, le taux du premier alinéa du présent Article 5.2 (c'est à dire 5% par an
avec le plafond annuel).

Les dits taux pourront être révisés d’un commun accord entre ETAP et l'Entrepreneur au cas
où, dans la pratique, il s'avèrerait qu'ils sont insuffisants ou excessifs.

Il est entendu que ces frais généraux ne feront pas double emploi avec les prestations
techniques spécifiques et autres définis à l'article 5.1.2 de la présente Procédure Comptable.

Article six : Matériel et matières consommables
6.1. Acquisition:
Les matériaux et matières consommables acquis pour les besoins des activités sur le Permis

et/ou Concession seront imputés à leur prix de revient net au compte du stock du Permis
et/ou Concession ; les consommations seront débitées en ligne avec les codes des activités.

72 26Ÿ
a RS

34
Le prix de revient inclura, outre le prix d'achat, les frais mentionnés dans l'Article 5.1.1, sans
que ladite énumération ne soit limitative. Le stock sera valorisé au prix moyen pondéré,
selon les principes suivants:

6.1.1. Matières consommables:

- Les matières non utilisées, et se trouvant toujours dans le même état, seront reprises en
stock à leur valeur originale.

- Les frais d'inspection nécessaires seront imputés aux opérations auxquelles les matières
avaient été affectées.

Les frais de maintenance préventive et d'inspection des matières à la base et au dépôt sont
considérés comme coûts de fonctionnement de ladite base, et répartis au prorata sur les
activités à la fin de l'Année.

- Les matières retournées, qui ont été utilisées et sont susceptibles d'être reconditionnées à
un prix raisonnable seront, après leur reconditionnement, reprises en stock à leur valeur
initiale.

Les frais de reconditionnement sont imputés aux opérations dans lesquelles les matières ont
été utilisées.

- Les matières retournées, qui ont été utilisées et ne sont pas susceptibles d'être
reconditionnées à un prix raisonnable, seront considérées comme déchets.

6.1.2. Biens Meubles:

L'Entrepreneur fera l'inspection de tous les biens meubles retournés après leur utilisation
dans les Opérations Pétrolières du Permis ou dans toute Concession en découlant.

Si l'inspection a déterminé qu'ils sont réutilisables, ces meubles seront repris en stock pour
une valeur qui pourra tenir compte d'une dépréciation supplémentaire pour usage
exceptionnel.

Les frais d'inspection et les frais de re-conditionnement seront imputés aux activités
précédentes d'où proviennent les biens meubles en question.

Les biens meubles non réutilisables pour des raisons d'ordre technique ou opérationnel
seront comptabilisés à la valeur "déchets".

6.2. La gestion physique et comptable de ces stocks sera effectuée par l'Entrepreneur. Les
différences éventuelles dans l'inventaire, de même que toutes constatations de dépréciation
qui entraînent le remplacement du matériel, seront recouvrées par l'Entrepreneur sous forme
de Pétrole ou Gaz de Recouvrement, sauf en cas de «faute grave caractérisée » de
l'Entrepreneur.

6.3. L'Entrepreneur pourra procéder librement à la vente de tout stock excédentaire pour un
montant inférieur à cent mille (100.000) Dollars des Etats-Unis d'Amérique par transaction,
sans accord préalable du Comité Conjoint de Gestion. Est considérée comme vente au sens
du présent Article, toute cession de matériel à des stocks d'autres permis ou concessions
gérés par l'Opérateur et/ou à des tiers. Etant entendu que le produit de telles ventes sera
versé en tout ou en partie à ETAP, en fonction du recouvrement par l'Entrepreneur des
dépenses effectuées par lui pour leur acquisition.

- fe
Œ

ap
RS
6.4. La garantie du matériel cédé est celle dans la limite de celle du fournisseur ou du
fabricant de ce matériel. En cas de matériel défectueux, le compte du Permis ou Concession
ne sera crédité que dans la mesure où l'Entrepreneur aura reçu du fournisseur un avoir
correspondant.

6.5. Inventaires:

6.5.1. Des inventaires de tout le matériel normalement soumis à ce contrôle dans l'industrie
pétrolière internationale devront être effectués périodiquement, et au moins une fois par an,
par l'Entrepreneur. L'Entrepreneur notifiera à ETAP la période durant laquelle l'inventaire sera
effectué. ETAP peut se faire représenter, à ses frais, aux opérations.

6.5.2. L'inventaire devra être rapproché du compte du Permis ou Concession et une liste des
différences éventuelles sera établie par l'Entrepreneur qui ajustera ces comptes en
conséquence, et ceci après approbation du Comité Conjoint de Gestion.

Article sept : Dispositions financières

7.1. Relevé périodique des dépenses dans le cadre du recouvrement des dépenses (Pétrole
ou Gaz de Recouvrement) et du Pétrole ou Gaz de Partage.

L'Entrepreneur aura le droit, dès le début de la Production, de recouvrer totalement toutes
les Dépenses liées à toutes les Opérations de Recherche (y compris les dépenses réalisées
dans le cadre du Permis de Prospection BARGOU), d'Appréciation, de Développement, de
Production et de Production Economique dans le cadre des dispositions de l'Article 9 du
Contrat de Partage de Production.

7.1.1. Dans les 60 jours suivant la fin de chaque Trimestre, l'Entrepreneur adressera à ETAP
un état des dépenses mentionnées aux Articles 5 et 6 ci-dessus.

Lesdits états sont destinés à faire ressortir les dépenses cumulées engagées dans le cadre
des budgets annuels.

L'Entrepreneur communiquera au Titulaire, trimestriellement, un état des enlèvements
effectués au cours du Trimestre, au plus tard la première quinzaine qui suit le Trimestre en
question.

7.1.2. En cas de Production, et dans les soixante (60) jours suivant la fin de chaque
Trimestre, l'Entrepreneur adressera à ETAP (en plus de l'état relatif aux dépenses
susmentionnées) :

a. Un relevé de compte afférent au Pétrole ou Gaz produit, précisant:

i. les quantités et valeurs de Pétrole ou Gaz affectés aux fins de recouvrement des
dépenses, conformément aux dispositions de l'Article 9 du Contrat de Partage de
Production,

ii. les quantités et valeurs de Pétrole ou Gaz prélevés au titre de Pétrole ou Gaz de
Partage, conformément aux dispositions de l'Article 10 du Contrat de Partage de
Production,

iii. les quantités de Pétrole ou Gaz revenant à ETAP.

b. Un état valorisé des enlèvements effectués sera toutefois communiqué au Titulaire dans
les vingt (20) jours qui suivent chaque Trimestre, et ce afin de lui permettre de respecter ses

engagements fiscaux.
AL

_——

36
7.1.3. Les relevés trimestriels comprenant également la liste et la nature des dépenses
récupérées par l'Entrepreneur au titre de recouvrement des dépenses, ainsi que la liste des
biens et équipements dont ETAP est devenue propriétaire conformément aux dispositions de
l'Article 15 du Contrat de Partage de Production. Cette liste comprendra le détail nécessaire à
la tenue adéquate des comptes du Titulaire.

7.2. L'Entrepreneur fournira également une liste détaillant les montants et la nature des
dépenses, ainsi que les biens acquis par l'Entrepreneur au titre de la Concession.

Aux fins de la déclaration fiscale à établir par ETAP au titre de la Concession, l'Entrepreneur
s'engage à fournir, par ailleurs, le détail des montants recouvrables et imputables à la
Concession. Etant entendu que cette déclaration se fait sur la base d'un compte
d'exploitation générale, lequel est tenu conformément à la réglementation en vigueur.

7.3 Pour les besoins de sa déclaration sur les revenus, le Titulaire imputera annuellement au
compte d'exploitation de la Concession une fraction des frais généraux d'ETAP égale à cinq
pour cent (5%) du montant recouvré durant l'année en question; il est entendu que
l'Entrepreneur est délié de toute responsabilité ou obligation de quelque nature que ce soit
relative à l'imputation dudit pourcentage.

7.4. Pour l'établissement des relevés visés aux alinéas 7.1 et 7.2 ci-dessus, l'Entrepreneur
tiendra compte des divers prix de revient des travaux issus de sa comptabilité analytique, en
distinguant les types de dépenses indiqués à l'Article 5 ci-dessus et en indiquant pour chaque
prix de revient le montant et la nature des dépenses provisionnées. Par dépenses
provisionnées, il faut entendre le montant évalué des travaux réalisés mais non encore
facturés qui sera réajusté dès réception et comptabilisation des factures correspondantes.

L'Entrepreneur s'efforcera de remettre le relevé correspondant au dernier Trimestre dans un
délai de quarante cinq (45) jours après la fin de celui-ci.

7.5. L'Entrepreneur soumettra à ETAP, à la fin de chaque exercice, un état annuel
récapitulatif des dépenses et des coûts engagés pour permettre à ETAP de calculer les
Impôts sur les Bénéfices à acquitter par elle, en conformité avec l'Article 114.1 du Code.

A la demande de l'Entrepreneur, ETAP fournira les justificatifs attestant le paiement des
impôts acquittés par elle pour le compte de l'Entrepreneur, et ce conformément aux
dispositions de l'Article 114.1 du Code.

Article huit : Vérification
8.1. Ajustements et vérifications :

Le fait d'imputer par l'Entrepreneur des dépenses et coûts aux Opérations Pétrolières réalisées
dans le cadre de la Convention et du présent Contrat, ne préjugera pas le droit d'ETAP de
contester le bien-fondé des imputations. Cependant, toutes les imputations et états remis à
ETAP par l'Entrepreneur ou par l'Opérateur dans le cas échéant durant toute Année seront
présumés de manière concluante, être exacts et corrects à l'expiration du délai visé ci-dessous,
sauf si dans ledit délai l'ETAP les conteste par écrit et demande à l'Entrepreneur ou à
l'Opérateur de procéder à un ajustement. Les dispositions du présent alinéa ne pourront avoir
pour effet d'empêcher des ajustements résultant d'un inventaire matériel des biens.

37 ME. Clue
8.2. Vérification des dépenses d'Exploitation :

ETAP aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur, le droit, à
ses propres frais, de vérifier une fois par an les dépenses et coûts et les documents y
afférents pour toute l'Année ou fraction d'Année et cela pendant une période de vingt quatre
(24) mois à compter de la fin de ladite Année ou tout autre délai qui pourrait être convenu
d'un commun accord entre les Parties.

8.3. Vérification des dépenses de Développement :

ETAP aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur, le droit, à
ses propres frais, de vérifier les dépenses et coûts et les documents afférents aux dépenses
de Développement. Ce droit devra être exercé dans un délai de vingt quatre (24) mois à
compter de la fin des travaux de Développement.

8.4. Vérification des dépenses de Recherche :

Suivant la date de dépôt de la demande d'une Concession donnée, l'Entrepreneur ou
l'Opérateur établira et adressera à ETAP un état détaillé des dépenses de Recherche et
d'Appréciation réalisées avant ladite date. ETAP dispose d'un délai de vingt quatre (24) mois
à compter de la date de réception de l’état ci-dessus mentionné, pour procéder à des
vérifications. Passé ce délai, ledit état sera considéré comme accepté.

8.5 Au cas où ETAP procéderait aux vérifications citées ci-dessus, elle sera tenue de
remettre un rapport sur les résultats desdites vérifications dans un délai de trois (3) mois
suivant la fin de ces opérations. L'Entrepreneur ou l'Opérateur devra répondre dans les trois
(3) mois qui suivent.

En cas de divergence sur les résultats desdites vérifications, les Parties se rencontreront pour
arriver à un accord. En cas de maintien de divergence, les Parties désigneront, d'un commun
accord, un expert indépendant pour trancher le différend. A défaut d'accord sur la
désignation de l'expert, dans les trente (30) jours qui suivent la date de la constatation de la

divergence, la Partie la plus diligente pourra recourir à l'arbitrage conformément aux
dispositions de l'Article 27 du Contrat.

Faltà ons le
en sept (7) exemplaires originaux

Pour l'Entreprise Tunisienne Pour CE Tunisia Bargou Ltd.
d'Activités Pétrolières

e

Khaled BECHEIKH Michael Todd SCOTT

Président Directeur Fondé de Pouvoirs

, AL
